[exhibit101assetpurchasea001.jpg]
** Information contained in portions of this Exhibit has been redacted because
the Company has determined that such information (i) is not material and (ii)
would likely cause competitive harm to the Company if it were to be publicly
disclosed. Information redacted from this Exhibit has been marked by the
following [**]. Exhibit 10.1 ASSET PURCHASE AGREEMENT This Asset Purchase
Agreement (this “Agreement”) is made and entered into as of September 17, 2019
(the “Effective Date”), by and among CVG FSE, LLC, a Delaware limited liability
company (“Buyer”), First Source Electronics, LLC, a Maryland limited liability
company (“Seller”), Kevin Popielarczyk and Richard Vuoto (collectively,
“Principals” and, individually, a “Principal”) and Commercial Vehicle Group,
Inc., a Delaware corporation (“Guarantor” solely for purposes of Section 5.6).
Unless defined elsewhere herein, capitalized terms used herein are defined in
Annex A hereof. PRELIMINARY STATEMENTS: Seller is in the business of
manufacturing, distributing, marketing and selling cable and electro- mechanical
assemblies, control panels and other business and consumer electronics products
and services (hereinafter referred to as the “Business”). Principals are the
ultimate owners of Seller and will receive substantial benefits if the
transactions contemplated by this Agreement are consummated, and Buyer is
unwilling to enter into this Agreement without the agreements of Principals set
forth herein. Subject to the limitations and exclusions contained in this
Agreement and on the terms and conditions hereinafter set forth, Seller desires
to sell, and Buyer desires to purchase, all of Seller’s right, title and
interest in and to substantially all of the assets of the Business, and Buyer
proposes to assume certain specified liabilities and obligations of Seller
related to the Business. AGREEMENT: NOW, THEREFORE, in consideration of these
premises and the mutual and dependent promises hereinafter set forth, the
parties hereto, intending to be legally bound, agree as follows: ARTICLE I
PURCHASE AND SALE 1.1 Agreement to Purchase and Sell. On the terms and subject
to the conditions of this Agreement and except as otherwise specifically
provided in Section 1.2, at the Closing, Seller will grant, sell, assign,
transfer and deliver to Buyer or its nominee, and Buyer or such nominee will
purchase and acquire from Seller, free and clear of all Liens, all right, title
and interest of Seller in and to the following assets, properties, rights and
business (collectively referred to herein as the “Purchased Assets”): (a) all
inventory, raw materials and work-in-progress of Seller, determined pursuant to
an actual physical inventory to be performed within five days of the Closing,
relating to the Business (the “Inventory”); (b) all Seller Proprietary Rights,
including the exclusive right to use the name “First Source Electronics”; (c)
all claims and rights of Seller under all Assumed Contracts; (d) all Accounts
Receivable; (e) all fixed assets, machinery, equipment (including computer
hardware), vehicles, furniture, fixtures, leasehold improvements, network and
telephone equipment and supplies and other tangible personal property of Seller
relating to the Business;



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea002.jpg]
(f) all causes of action, judgments, claims or demands of whatever kind or
description that Seller has or may have against any Person relating to the
Purchased Assets or Assumed Liabilities; (g) all insurance benefits, including
rights and proceeds, arising from or relating to the Purchased Assets or the
Assumed Liabilities prior to the Closing; (h) all deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof relating to the
Business; (i) all claims and rights of Seller under or pursuant to all
warranties, representations and guarantees made by suppliers, manufacturers and
contractors in connection with products sold or services provided to Seller for
or in connection with the Business or with respect to any Purchased Asset; (j)
all information, files, correspondence, manuals, records, Data, plans and
reports relating to the Business and the Purchased Assets, all accounting or
other books and records, and all information and records related to the
operation and maintenance of the Business and the Purchased Assets, in whatever
media retained or stored; (k) all customer, supplier, distribution, price, and
mailing lists (collectively “Lists”), each of which shall only be transmitted
electronically (and not on paper or other tangible media) utilizing an
appropriate method of transfer agreed to by Seller and Buyer prior to Closing;
and (l) all goodwill of Seller relating to the Business. 1.2 Excluded Assets.
Notwithstanding the foregoing provisions of Section 1.1 above, the Purchased
Assets shall not include any of the following assets or properties of Seller
(the “Excluded Assets”): (a) any equity interests, capital stock, membership
interests or similar securities of any Person; (b) all charter documents, minute
books, ownership records and other similar records related to Seller’s entity
organization; (c) all ownership and other rights with respect to Seller’s Plans
and any assets attributable thereto; (d) all bank accounts and all cash and cash
equivalents, deposits or marketable securities of Seller; (e) except as provided
in Section 1.1(g), all insurance policies and insurance contracts and all rights
to applicable claims and proceeds thereunder; (f) all rights of Seller arising
under this Agreement and under any other agreement between Buyer and Seller
entered into in connection with this Agreement; (g) those Contracts, assets,
properties and rights set forth on Section 1.2(g) of the Disclosure Schedule;
and (h) all Tax assets (including Tax refunds and prepayments) of Seller. 2



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea003.jpg]
1.3 Assumption of Certain Liabilities. At the Closing, Buyer shall assume and
agree to pay, discharge or perform, as appropriate, only the following
liabilities and obligations of Seller existing as of the Closing and arising out
of the conduct of the Business prior to or as of the Closing (collectively, the
“Assumed Liabilities”): (a) those current liabilities of the Business that are
included in the Working Capital Amount to the extent they are reflected on the
Closing Date Balance Sheet or related to an Assumed Contract; (b) any liability
or obligation arising or first required to be performed after the Closing under
the Assumed Contracts, other than any liability or obligation arising out of or
relating to a breach or violation of any such Assumed Contract that occurred or
relates to events that occurred prior to the Closing; and (c) any liability or
obligations arising under or related to the Seller’s health insurance plan for
the period from the Closing Date through December 31, 2019, excluding any
liability arising out of or related to a breach or violation of the plan that
occurred or relates to events that occurred prior to the Closing. 1.4
Liabilities Not Assumed. (a) Except for the Assumed Liabilities, Buyer shall
not, by the execution and performance of this Agreement, or otherwise, assume or
otherwise be or become responsible for any liability or obligation of Seller of
any nature, or claims of such liability or obligation, whether matured or
unmatured, liquidated or unliquidated, fixed or contingent, known or unknown,
and whether arising out of occurrences prior to, at or after the date hereof
(the “Excluded Liabilities”). (b) Seller shall pay or otherwise satisfy in full,
promptly when due, all liabilities and obligations of Seller other than the
Assumed Liabilities. If any such liabilities and obligations are not so paid, or
if Buyer reasonably determines that failure to make any payments will impair
Buyer’s use or enjoyment of the Purchased Assets or its conduct of the Business,
Buyer may, at any time after the Closing Date, elect to make all such payments
directly (but will have no obligation to do so) and shall be reimbursed for such
payments from the Escrow Account or Seller directly. For avoidance of doubt, the
Seller shall remain liable for all amounts that may become due or payable under
this section 1.4(b) and the Buyer may set-off any such amounts not paid through
the Escrow Account or Seller directly from amounts due and payable to Seller.
1.5 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place electronically or at such place as the parties may agree, on
the Effective Date (the “Closing Date”). The Closing shall be deemed effective
at 11:59 p.m. Eastern Time on the Closing Date solely for Tax and accounting
purposes. 1.6 Closing Deliveries. (a) Closing Deliveries of Seller and
Principals. Seller and Principals shall deliver to Buyer, at or prior to
Closing, and as a condition precedent to the performance of Buyer’s obligations
hereunder, each of the following (unless otherwise waived by Buyer in its sole
discretion): (i) A General Conveyance, Assignment and Bill of Sale in the form
attached hereto as Exhibit 1.6(a)(i), executed by Seller. 3



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea004.jpg]
(ii) An Assignment and Assumption Agreement in the form attached hereto as
Exhibit 1.6(a)(ii) (the “Assignment and Assumption Agreement”), executed by
Seller. (iii) All vendor, lessee, lessor, licensee, licensor, Governmental
Authority and other third party consents, approvals, waivers and estoppel
certificates listed on Section 1.6(a)(iii) of the Disclosure Schedule, each in
form and substance reasonably satisfactory to Buyer. (iv) Evidence of the
termination of all Liens on the Purchased Assets and the termination of each
Uniform Commercial Code financing statement set forth on Section 1.6(a)(iv) of
the Disclosure Schedule or a pay-off letter from the secured party under each
such financing statement that commits to the termination of such financing
statement upon payment at Closing of the obligation secured by the Lien
evidenced by such financing statement. (v) Offer Letters in the form attached
hereto as Exhibit 1.6(a)(v), between Buyer and each of the Principals (the
“Offer Letters”), executed by each Principal. (vi) An Escrow Agreement among
Buyer, Seller and Escrow Agent, in a form mutually agreement to the parties
thereto (the “Escrow Agreement”), executed by Seller. (b) Closing Deliveries of
Buyer. Buyer shall deliver to Seller and Principals, at or prior to Closing, and
as a condition precedent to the performance of Seller’s and Principals’
obligations hereunder, each of the following (unless otherwise waived by Seller
and Principals in their sole discretion): (i) The Closing Payment less the
Escrow Amount. (ii) The Assignment and Assumption Agreement, executed by Buyer.
(iii) The Offer Letters, executed by Buyer. (iv) The Escrow Agreement, executed
by Buyer. 1.7 Non-Assignable Contracts. To the extent that third party consents
relating to the assignment or transfer to Buyer of any Assumed Contract have not
been obtained by Seller as of the Closing, Seller and Principals shall, during
the remaining term of such Assumed Contracts (the “Non- Assignable Contracts”),
use all commercially reasonable efforts to (a) obtain the consent of the
applicable third party, (b) make the benefit of such Non-Assignable Contracts
available to Buyer, to the extent permitted by Applicable Law and the
Non-Assignable Contract, and (c) enforce at the request of Buyer and at the
expense and for the account of Buyer, any rights of Seller arising from such
Non-Assignable Contracts against the other party or parties thereto (including
the right to elect to terminate any such Non- Assignable Contract in accordance
with the terms thereof), to the maximum extent permitted by Applicable Law and
the Non-Assignable Contract. Neither Seller nor Principals will take any action
or suffer any omission which would limit or restrict or terminate in any
material respect the benefits to Buyer of such Non-Assignable Contracts. With
respect to any Non-Assignable Contract as to which the necessary approval or
consent for the assignment or transfer to Buyer is obtained following the
Closing, Seller shall transfer such Non-Assignable Contract to Buyer by
execution and delivery of an instrument of conveyance reasonably satisfactory to
Buyer and Seller within three Business Days following receipt of such approval
or consent. 4



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea005.jpg]
ARTICLE II PURCHASE PRICE; ADJUSTMENTS; ALLOCATION 2.1 Consideration. In
consideration for the sale by Seller to Buyer of the Purchased Assets and the
representations, warranties and covenants made by Seller and Principals to
Buyer, in addition to Buyer’s assumption of the Assumed Liabilities and subject
to adjustment pursuant to Section 2.6, the aggregate purchase price for the
Purchased Assets shall be an amount equal to (i) $34 million (the “Initial
Payment”) plus (ii) the Milestone Payments, if earned (collectively, the
“Purchase Price”). 2.2 Closing Payment. At the Closing, Buyer shall pay to
Seller an amount equal to the Initial Payment, less the Estimated Closing
Indebtedness Amount (the “Closing Payment”). Buyer shall pay the Closing Payment
as follows: (A) Buyer shall deposit an amount equal to $3,000,000 (the “Escrow
Amount”) in an account established by the Escrow Agent pursuant to the Escrow
Agreement (the “Escrow Account”) for the purpose of providing for the payment of
certain indemnification obligations pursuant to this Agreement, if any, and (B)
Buyer shall deliver the balance of the Closing Payment to Seller by wire
transfer of immediately available funds to an account designated by Seller in
writing (including the beneficiary’s name, address and account information). At
the Closing, Buyer shall pay for the account and on behalf of Seller (and
without assuming any obligations or liabilities of Seller thereunder) the
Estimated Closing Indebtedness Amount (if any) of Seller deducted in calculating
the Closing Payment by wire transfer of immediately available funds to the
applicable lender(s) pursuant to the instructions in the applicable payoff
letter(s) relating to such Indebtedness Amount (which shall include the
beneficiary’s name, address and account information). 2.3 Earn-Out. (a)
Milestone Payments. As additional consideration for the Purchased Assets, Buyer
(or, at the direction of Buyer, a designee of Buyer so long as Buyer remains an
obligor thereof) shall pay to Seller, the following amounts (each a “Milestone
Payment” and collectively the “Milestone Payments”) upon the achievement by or
on behalf of Buyer (or a designee of Buyer) of the following events: (i) USD $1
million upon the Business achieving an EBITDA target of [**] (less 11/20th of
the EBITDA earned in September 2019 (the “September 2019 EBITDA”)) for the
period commencing September 18, 2019 and ending September 17, 2020 (“Milestone
Period 1”). For the avoidance of doubt, the EBITDA target of [**] (less the
September 2019 EBITDA) is to be achieved over a 12 month period; and (ii) USD $6
million (less any amounts previously paid under Section 2.3(a)(i)) upon the
Business achieving an EBITDA target of [**] (less the September 2019 EBITDA) for
the period commencing September 18, 2019 and ending March 17, 2021 (“Milestone
Period 2”). For the avoidance of doubt, the EBITDA target of [**] (less the
September 2019 EBITDA) is to be achieved over an 18 month period; and (iii) USD
$4.75 million upon the Business achieving an EBITDA target of [**] for the
period commencing March 18, 2021 and ending September 17, 2022 (“Milestone
Period 3”). For avoidance of doubt, the EBITDA target of [**] is to be achieved
over an 18 month period. (iv) Notwithstanding the foregoing, if the Business
achieves an EBITDA target of [**] (less the September 2019 EBITDA) for the
period commencing September 18, 2019 and ending September 17, 2022, the Seller
shall receive USD $10.75 million less any amounts previously paid under Sections
2.3(a)(i), (ii), and (iii). For avoidance of doubt, the EBITDA 5



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea006.jpg]
target of [**] (less the September 2019 EBITDA) is to be achieved over a 36
month period (“Milestone Period 4” and together with Milestone Period 1,
Milestone Period 2 and Milestone Period 3, each a “Milestone Period”
collectively, the “Milestone Periods”). (v) Each Milestone Payment is payable on
a sliding scale beginning with 90% of the EBITDA target up to 100% of achieving
the EBITDA target. For illustrative purposes, Seller would be paid $950,000 upon
achieving 95% of the initial EBITDA target of [**] (if that were the initial
target) by delivering an EBITDA of [**]. (vi) With respect to the EBITDA
calculations in this Section 2.3(a) for each partial month included in a
Milestone Period, the EBITDA for the entire month shall be multiplied by the
following formula: the numerator being the actual number of Business Days of the
partial month included in the applicable Milestone Period divided by the
denominator being the total number of Business Days in that month, resulting in
the agreed upon EBITDA to be allocated to such partial month. (b) Notification
and Payment by Buyer. (i) Within 45 calendar days of the end of each Milestone
Period, Buyer shall prepare in good faith and deliver or cause to be so prepared
and delivered to Seller a statement (“a Proposed Milestone Statement”) setting
forth, in reasonable detail, Buyer’s calculation of the actual EBITDA for such
Milestone Period, and its calculation of the resulting Milestone Payment for
such Milestone Period, calculated pursuant to the rules set forth in Section
2.3(a)(v) above and Section 2.3(d) hereunder. (ii) Buyer shall grant Seller,
Principals and their authorized representatives reasonable access to such work
papers or other documents and information reasonably requested by Seller or
Principals relating to Buyer’s calculation of amounts included in a Proposed
Milestone Statement in connection with Seller’s review of such Proposed
Milestone Statement. (iii) Within 30 days after Seller’s receipt of a Proposed
Milestone Statement, Seller shall deliver to Buyer a written notice (A) of
acceptance of the Proposed Milestone Statement (a “Milestone Acceptance”) or (B)
of any dispute regarding the amounts reflected in the Proposed Milestone
Statement (a “Milestone Dispute Notice”). If Seller does not deliver a Milestone
Acceptance or a Milestone Dispute Notice within such 30 day period, the Proposed
Milestone Statement shall be deemed to have been accepted and agreed to by
Seller in the form in which it was delivered, and shall be binding on Buyer and
Seller in all respects. Any Milestone Dispute Notice, as to each dispute, shall
to the extent practicable set forth in reasonable detail the items and amounts
with which Seller disagrees, including the amounts of any adjustments that are
necessary in the reasonable judgment of Seller for the computations contained in
the Proposed Milestone Statement to conform to the requirements of this
Agreement and the specific reason(s) for Seller’s suggested adjustments. During
the 20 day period following the date Seller delivers a Milestone Dispute Notice,
if provided by Seller, Buyer and Seller shall make reasonable good faith efforts
to attempt to resolve such disputed items and agree in writing upon the final
content of the disputed items of the Proposed Milestone Statement (a “Dispute
Notice Resolution”). (iv) If Buyer and Seller do not resolve all disputed items
relating to the Proposed Milestone Statement within the 20 day period referenced
in Section 2.3(b)(iii), the matters with respect to which no resolution is
reached (the “Milestone Disputed Items”) shall be submitted to and resolved by
the Accountant, which shall be appointed as specified in Section 2.7(c). 6



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea007.jpg]
(v) Buyer and Seller (A) shall each promptly enter into a customary engagement
letter with the Accountant in which the scope of the Accountant’s engagement is
specified in reasonable detail that is consistent with this Agreement and (B)
shall instruct the Accountant that a written determination (which shall contain
the underlying reasoning) of the Accountant with respect to such Milestone
Disputed Items and the accuracy of the Proposed Milestone Statement as a result
of the resolution of such Milestone Disputed Items shall be completed and
distributed to Buyer and Seller within 30 days after the engagement of the
Accountant. The Accountant shall only resolve each Milestone Disputed Item by
making an adjustment to the Proposed Milestone Statement that is within the
range for such Milestone Disputed Item defined by the amount of such Milestone
Disputed Item in the Proposed Milestone Statement delivered by Buyer pursuant to
Section 2.3(b)(iii) and the amount of such Milestone Disputed Item included in
Seller’s Milestone Dispute Notice. The resolution and determination of the
Milestone Disputed Items by the Accountant shall be based solely on the
provisions of this Agreement and on written submissions and presentations by
Buyer and Seller (or their respective representatives), and not on independent
review by the Accountant, and such resolution by the Accountant shall be
conclusive, final, and binding on Buyer and Seller in all respects (absent
manifest error on the part of the Accountant or fraud). No party (or their
respective representatives) may have any ex parte communication with the
Accountant. (vi) The term “Final Milestone Calculation Date” means, as
applicable, (A) the date upon which Buyer receives a Milestone Acceptance in
accordance with Section 2.3(b)(iii)(A); (B) the date upon which the 30 day
period, during which Seller may deliver a Milestone Acceptance or a Milestone
Dispute Notice, expires without Seller’s delivery of such acceptance or notice
in accordance with Section 2.3(b)(iii)(B); (C) the date upon which Buyer and
Seller mutually agree in writing to a Dispute Notice Resolution in accordance
with Section 2.3(b)(iii); or (D) if there are Milestone Disputed Items, the date
upon which a Milestone Payment is determine by the Accountant after its
resolution and determination of the Milestone Disputed Items in accordance with
Sections 2.3(b)(iv) and 2.3(b)(v). (vii) Within 15 Business Days after the Final
Milestone Payment Calculation Date, Buyer shall pay or cause to be paid the
corresponding Milestone Payment by wire transfer of immediately available funds
to such bank accounts as directed in writing by Seller. (viii) The fees, costs,
and expenses of the Accountant shall be borne proportionately by Buyer, on the
one hand, and Seller, on the other hand, based on the percentage that the
portion of the contested amount not awarded to Buyer and Seller, as applicable,
bears to the amount contested by such party, as finally determined by the
Accountant. (c) Sale of Business. At any time prior to the payment of the
Milestone Payments to Seller, or a determination by Buyer that no further
Milestone Payments are or may be payable to Seller, if Buyer effects a sale,
exchange or other transfer, directly or indirectly, in one transaction or a
series of related transactions, of all or substantially all of the assets of the
Business, or a merger, consolidation, recapitalization or other transaction in
which any person other than Buyer or any wholly owned subsidiary or affiliate of
Buyer becomes the beneficial owner, directly or indirectly, of 60% or more of
the combined voting power of all interests in Buyer, Buyer shall (i) remain
responsible for all of its obligations with respect to the Milestone Payments
set forth in subsection (a) hereof; and (ii) make provision for the transferee
or successor to assume and succeed to the obligations of Buyer in this Section
2.3. (d) Post-Closing Operation of the Business. Subject to the terms of this
Agreement, and the other ancillary documents, subsequent to the Closing, Buyer
shall have sole discretion with regard 7



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea008.jpg]
to all matters relating to the operation of the Business; provided, that Buyer
shall act in good faith with respect to opportunity for achievement, and
calculation, of the EBITDA targets described in Section 2.3(a). Buyer shall not,
directly or indirectly, take any action, or omit to take any action, with the
intent of (i) adversely impacting Seller’s ability to earn the maximum Milestone
Payment possible or (ii) minimizing or reducing the Milestone Payment, including
taking any action, directly or indirectly, with the intent to cause the
Milestone Payment to be less than the Milestone Payment that would have resulted
absent such action. Without limiting the generality of the foregoing, until the
end of the Milestone Periods, Buyer shall, and shall cause its Affiliates to,
act in good faith vis-à-vis the earn-out contemplated in this Section 2.3 and
shall do all of the following (in each case, unless the failure to take such
action would not have a material adverse impact on the Milestone Payments or as
otherwise consented to by Seller (which consent shall not be unreasonably
withheld (from the perspective of Seller)): (i) cause the Business to remain in
material compliance with all applicable Laws; (ii) maintain adequate records
that will allow Seller to independently determine, review and calculate the
EBITDA targets and Milestone Payments; (iii) not change the Business’ fiscal
year or materially alter the Business’ accounting methods, policies, practices
and procedures, including classification and estimation methodologies, used in
the preparation of the financial statements of the Business, except in
accordance with GAAP; (iv) operate the Business in the ordinary course of
business; (v) not, directly or indirectly, engage in any practice intended to
have the effect of postponing to periods after the Milestone Periods any revenue
that would otherwise be expected (based on past practice but subject to
compliance with GAAP) to be recognized during the Milestone Periods; and (vi)
not, directly or indirectly, engage in any practice intended to have the effect
of accelerating to any Milestone Period expenses incurred by the Business that
would otherwise be expected (based on past practice but subject to compliance
with GAAP) to be incurred after such Milestone Period. For purposes of this
Agreement, “EBITDA” shall mean, for any Milestone Period, the net income of the
Business, as determined in accordance with GAAP, plus interest, income taxes,
depreciation and amortization for such Milestone Period; provided, however, that
for purposes of calculating EBITDA: (i) the effect of any change in GAAP during
the Milestone Periods shall be excluded; and (ii) the parties acknowledge that
EBITDA shall otherwise be determined in accordance with the guidelines and
inclusion and exclusion of expenses as determined on Exhibit 2.3(d) attached
hereto. (e) New Opportunities. In the event that, during the Milestone Periods,
any opportunity arises that could reasonably be allocated either to a business
unit of Buyer or any of its Affiliates, on the one hand, or the Business, on the
other hand, Buyer will give due consideration to the interests of Seller in
achieving the full Milestone Payments and will allocate the opportunity in a
manner 8



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea009.jpg]
that is fair and reasonable to both Parties. Additionally, Buyer will give due
consideration to reasonably allocate incremental EBITDA as quoted for cable
assembly and harness business revenue generated substantially as a result of the
activities of personnel involved with or engaged by the Business. For example,
cable and harness assembly sold through Seller’s assemblies and through Seller’s
operations will be supplied by Buyer at the normal and customary intercompany
transfer price model of Buyer and due consideration will be given to allocate to
Seller’s EBITDA as set forth in this subsection (e). (f) No Security. The
parties hereto understand and agree that (i) the contingent rights to receive
any Milestone Payment shall not be represented by any form of certificate or
other instrument, are not transferable, except by operation of laws relating to
descent and distribution, divorce and community property, and do not constitute
an equity or ownership interest in Buyer, (ii) Seller shall not have any rights
as a security-holder of Buyer as a result of Seller's contingent right to
receive any Milestone Payment hereunder, and (iii) no interest shall ever be
payable with respect to any Milestone Payment. 2.4 Purchase Price Allocation.
The Purchase Price and the Assumed Liabilities for Tax purposes shall be
allocated in accordance with Exhibit 2.4 attached hereto and incorporated herein
by reference (the “Allocation Methodology”). Buyer shall deliver an allocation
of the Purchase Price and Assumed Liabilities, which shall be consistent with
the Allocation Methodology, to Seller within 90 days after the Closing Date (or,
if later, within 30 Business Days after determination of the Final Closing
Statement). If Seller does not provide written notice to Buyer of any dispute to
such allocation within 30 calendar days after delivery, such allocation shall be
final and binding on the parties. If Seller delivers written notice of a dispute
to Buyer within such 30-day period, Buyer and Seller shall negotiate in good
faith to resolve any such disputes for a period of 30 calendar days. If the
parties are unable to resolve such disputes, the parties shall submit the
disputes to the Accountant to determine the allocation of the Purchase Price and
Assumed Liabilities in a manner consistent with the Allocation Methodology, and
such determination shall be final and binding on the parties. Buyer, Seller and
Principals shall file all Tax Returns (including amended returns and claims for
refund) and information reports in a manner consistent with the final and
binding allocation as determined pursuant to this Section 2.4. No party shall
take any position (whether in Tax audits or Tax Returns) that is inconsistent
with such final and binding allocation unless required to do so by Applicable
Laws. 2.5 Allocation of Certain Items. Notwithstanding anything herein to the
contrary, personal property Taxes on the Purchased Assets, if any, will be
apportioned between Buyer and Seller based upon the number of days occurring
before and after the Closing Date during the billing period for each such
charge. Appropriate cash payments by Seller or Buyer, as the case may require,
shall be made hereunder from time to time as soon as practicable after the facts
giving rise to the obligation for such payments are known in the amounts
necessary to give effect to the allocations provided for in this Section 2.5.
2.6 Working Capital and Indebtedness Adjustment. (a) On the second Business Day
prior to the Closing Date, Seller shall furnish Buyer with a certificate signed
by Principals and on Seller’s behalf by an executive officer of Seller in charge
of finance setting forth a reasonable good faith estimate of the Indebtedness
Amount as of the Closing Date and including an estimated Closing Date Balance
Sheet prepared in good faith and attached thereto (the “Closing Certificate”);
provided that Buyer and Seller will update the Closing Certificate prior to
Closing to reflect any reasonable comments of Buyer. (b) Within 90 days after
the Closing Date, Buyer shall prepare and deliver to Seller a statement (the
“Closing Statement”) consisting of (i) an unaudited Closing Date Balance Sheet,
(ii) a calculation of the Indebtedness Amount as of the Closing Date, and (iii)
a calculation of the Working 9



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea010.jpg]
Capital Amount as of the Closing Date. The Closing Statement will be finalized
(as finalized, the “Final Closing Statement”) by the parties in accordance with
the procedures of Sections 2.6(c) and 2.7. (c) If Seller does not object in
writing to any item set forth on the Closing Statement within 30 days after the
delivery thereof by complying in full with Section 2.7, the Closing Statement
shall be deemed to have been finalized by the parties as the Final Closing
Statement and, as a result thereof shall be final, conclusive and binding on
each of the parties. If Seller objects in writing to any item set forth on the
Closing Statement within 30 days after the delivery thereof by complying in full
with Section 2.7, then the Final Closing Statement shall be finally and
conclusively determined in accordance with Section 2.7. (d) Based on the Final
Closing Statement, the Purchase Price shall not be adjusted if the Working
Capital Amount as set forth on the Final Closing Statement is between $3,700,000
and $4,300,000. If the Working Capital Amount is below $3,700,000, the Buyer
shall be compensated by the Seller on a dollar-for-dollar basis in an amount
that is the difference between such amount and $3,700,000 by wire transfer of
immediately available funds to an account designated by Buyer within five
Business Days after the date of approval of the Final Closing Statement and the
Purchase Price shall be reduced by such amount. If the Working Capital Amount is
above $4,300,000, the Seller shall be compensated by the Buyer on a
dollar-for-dollar basis for any amount in excess of $4,300,000 by wire transfer
of immediately available funds to an account designated by Seller in writing
within five Business Days after the date of approval of the Final Closing
Statement and the Purchase Price shall be increased by such amount. (e) In
addition to any adjustments to the Purchase Price as set forth above, the
Purchase Price shall be adjusted on a dollar-for-dollar basis by the positive or
negative amount equal to (i) the Estimated Closing Indebtedness Amount minus
(ii) the Indebtedness Amount as set forth on the Final Closing Statement (the
“Indebtedness Adjustment”). If the Indebtedness Adjustment is a negative amount,
then the Purchase Price shall be reduced by the absolute value of the
Indebtedness Adjustment, and Seller shall pay the amount of such decrease to
Buyer by wire transfer of immediately available funds to an account designated
by Buyer within five Business Days after the date of approval of the Final
Closing Statement. If the Indebtedness Adjustment is a positive amount, the
Purchase Price shall be increased by the Indebtedness Adjustment, and Buyer
shall pay the amount of such increase to Seller by wire transfer of immediately
available funds to an account designated by Seller in writing within five
Business Days after the date of approval of the Final Closing Statement. (f) The
amounts payable under this Section 2.6 with respect to the payments under
subsection (d) above and the Indebtedness Adjustment may be offset against each
other, as applicable. The parties agree that any amount paid pursuant to this
Section 2.6 shall be deemed to be a decrease or an increase, as applicable, in
the amount of the Purchase Price for all purposes. 2.7 Objections. (a) If Seller
has any objections to the Closing Statement as prepared by Buyer, then Seller
must, within 30 days after receipt thereof, give written notice (the “Notice”)
to Buyer specifying in reasonable detail such objections. The Notice shall only
include disagreements based on mathematical errors or based on the Working
Capital Amount or the Indebtedness Amount not being calculated in accordance
with the definitions contained in this Agreement. (b) With respect to any
disputed amounts, Seller and Buyer shall negotiate in good faith during the
30-day period (the “Resolution Period”) after the date of Buyer’s receipt of the
Notice to resolve any such disputes. 10



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea011.jpg]
(c) If Seller and Buyer are unable to resolve all such disputes within the
Resolution Period, then either party may submit the disputes to Grant Thornton
(or such other firm as may be selected by mutual agreement between the Parties)
(the “Accountant”), who shall be engaged by both parties to provide a final and
conclusive resolution of all unresolved disputes within 30 days after such
engagement or as soon thereafter as is reasonably practicable. If Grant Thornton
is unable or unwilling to serve as the Accountant, the Accountant shall be an
independent accounting firm, with no material relationship to any of the parties
or their Affiliates, of national or regional reputation in the United States
selected promptly by agreement of Seller and Buyer. (d) The Accountant shall act
as an expert to determine only those issues identified in the Notice that remain
in dispute applying the principles, policies and practices referred to in
Section 2.5 and the definitions contained in this Agreement, and such
determination shall be based solely on a review of the factual materials
presented by Seller and Buyer, either on their own initiative or at the specific
request of the Accountant, and the applicable provisions of this Agreement. The
parties shall instruct the Accountant to not assign a value to any item in
dispute greater than the greatest value for such item assigned by Buyer in the
Closing Statement, on the one hand, or Seller in the Notice, on the other hand,
or less than the smallest value for such item assigned by Buyer in the Closing
Statement, on the one hand, or Seller in the Notice, on the other hand. 2.8 The
determination of the Accountant shall be final, binding and conclusive on the
parties, and the Closing Statement as adjusted by such determination shall be
the Final Closing Statement. The fees and expenses of the Accountant shall be
borne equally by each party. ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
To induce Seller and Principals to enter into this Agreement, Buyer hereby
represents and warrants to Seller and Principals that the statements contained
in this Article III are true, correct and complete. 3.1 Organization and
Standing. Buyer is a limited liability company duly organized, validly existing
and in good standing under the Applicable Laws of the State of Delaware. 3.2
Corporate Power and Authority. Buyer has all requisite power and authority to
enter into this Agreement and the Additional Documents and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Additional Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer, and constitutes the legal, valid and binding obligation of
Buyer enforceable against it in accordance with its terms. The Additional
Documents to which Buyer is a party, when duly executed by Buyer, will
constitute the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms. 3.3 Conflicts, Consents
and Approvals. Neither the execution and delivery of this Agreement by Buyer nor
the consummation of the transactions contemplated hereby will: (a) conflict
with, or result in a breach of any provision of, the Organizational Documents of
Buyer; (b) violate any decree, writ, judgment, decision, injunction or other
order (whether temporary, preliminary or permanent) (an “Order”) or Applicable
Laws applicable to Buyer or its properties or assets; or (c) require any action
or consent or approval of, or review by, or registration or filing by Buyer
with, any third party or Governmental Authority; except in the case of clauses
(b) and (c) for any of the foregoing that would not, individually or 11



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea012.jpg]
in the aggregate, have a material adverse effect on the ability of Buyer to
consummate the transactions contemplated hereby. 3.4 Sufficiency of Funds. Buyer
has sufficient cash on hand or other sources of immediately available funds to
enable it to pay the Purchase Price and consummate the transactions contemplated
by this Agreement. 3.5 Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the Business and the Purchased
Assets, and acknowledges that it has been provided adequate access to personnel,
properties, assets, premises, books and records, and other documents and data of
Seller for such purpose. Buyer acknowledges and agrees that (a) in making its
decision to enter into this Agreement and consummate the transaction
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of Seller set forth in Article IV of this
Agreement (including related portions of the Disclosure Schedules); and (b)
neither Seller nor any other Person has made any representation or warranty as
to Seller, the Business, the Purchased Assets or this Agreement, except as
expressly set forth in Article IV of this Agreement (including the related
portions of the Disclosure Schedules). ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF SELLER AND PRINCIPALS To induce Buyer to enter into this Agreement, Seller
and Principals hereby jointly and severally represent and warrant to Buyer that
the statements contained in this Article IV are true, correct and complete. Such
representations and warranties are subject to the qualifications and exceptions
set forth in the disclosure schedule delivered by Seller to Buyer and dated the
date hereof, which has been arranged in separately numbered sections
corresponding to the sections of this Agreement (the “Disclosure Schedule”). 4.1
Organization and Standing. Seller is a limited liability company duly organized,
validly existing and in good standing under the Applicable Laws of the State of
Maryland with full power and authority to own, lease, use and operate its
properties and to conduct the Business as and where now owned, leased, used,
operated and conducted. Seller has heretofore furnished to Buyer a complete and
correct copy of its Organizational Documents. 4.2 Subsidiaries. Seller does not
have any Subsidiaries. 4.3 Power and Authority. Seller and Principals have all
requisite power and authority to enter into this Agreement and the Additional
Documents and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Additional Documents and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of Seller. This Agreement
has been duly executed and delivered by Seller and Principals and constitutes
the legal, valid and binding obligation of Seller and Principals, enforceable
against Seller and Principals in accordance with its terms. The Additional
Documents to which Seller and/or a Principal is a party, when duly executed by
Seller and/or such Principal, as the case may be, will constitute the legal,
valid and binding obligations of Seller and/or such Principal, enforceable
against Seller and/or such Principal in accordance with their respective terms.
4.4 Capitalization. Principals, indirectly through holding entities,
collectively own, beneficially and of record, all of the issued and outstanding
membership interests of Seller. 12



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea013.jpg]
4.5 Conflicts, Consents and Approvals. Except as set forth in Section 4.5 of the
Disclosure Schedule, neither the execution and delivery of this Agreement by
Seller or Principals nor the consummation by them of the transactions
contemplated hereby or by the Additional Documents will: (a) conflict with, or
result in a breach of any provision of, the Organizational Documents of Seller
or any of its Affiliates; (b) violate or constitute a default (or an event
which, with the giving of notice, the passage of time or otherwise, would
constitute a default) under, or entitle any party (with the giving of notice,
the passage of time or otherwise) to terminate, accelerate, modify or call a
default under, or result in the creation of any Lien on any of the Purchased
Assets under, any indenture, contract, agreement, Seller Permit or other
instrument or obligation to which Seller or a Principal is a party; (c) violate
any Order, Seller Permit or Applicable Laws relating to Seller, Principals, any
of their respective Affiliates or their respective properties or assets; or (d)
require any action or consent or approval of, or review by, or registration or
filing or payment by Seller, Principals or any of their respective Affiliates
with any third party or any Governmental Authority. 4.6 Absence of Certain
Changes. Since December 31, 2018, Seller has operated the Business in the
Ordinary Course of Business and there has not been any change, occurrence or
event that has had a material adverse effect on the Business, the Purchased
Assets or the operations, assets, properties, employees or sales personnel,
customer base, prospects, rights or condition (financial or otherwise) of Seller
relating to the Business (a “Material Adverse Effect”). Without limiting the
foregoing, except as set forth on Section 4.6 of the Disclosure Schedule, since
December 31, 2018, Seller has not: (a) directly or indirectly sold, transferred,
leased, pledged, encumbered or otherwise disposed of any of the Purchased
Assets, other than the sale of Inventory in the Ordinary Course of Business; (b)
incurred, assumed, guaranteed or otherwise became liable for any Indebtedness
Amount; (c) changed its method of doing business or changed any method or
principle of accounting in a manner that is inconsistent with past practice; (d)
written up, written down or written off the book value of any assets included in
the Purchased Assets, except for amortization in accordance with GAAP; (e)
modified, amended or terminated, or waived, released or assigned any material
rights or claims with respect to, any Assumed Contract; (f) made any capital
expenditure or investment in excess of $25,000, individually, or $50,000, in the
aggregate; (g) managed working capital components in a fashion inconsistent with
past practice, including (i) failing to make normal capital expenditures,
repairs, improvements and dispositions and (ii) failing to conduct cash
management customs and practices in the ordinary course of business consistent
with past practice with respect to the collection of accounts receivable and
payment of accounts payable; (h) made or changed any election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, entered into any closing agreement, settled any Tax claim or
assessment relating to Seller, surrendered any right to claim a refund of Taxes,
consented to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to Seller, or taken any other similar action
relating to the filing of any Tax Return or the payment of any Tax, if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or 13



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea014.jpg]
other action may have the effect of increasing the Tax liability of the Business
for any period ending after the Closing Date or decreasing any Tax attribute of
the Business existing on the Closing Date; (i) entered into, terminated, or made
a material modification to any agreement or arrangement with any current or
former employee, sales personnel, officer, manager, director, independent
contractor or consultant of Seller relating to the Business or with respect to
the compensation thereof; or (j) agreed in writing or otherwise to take any of
the foregoing actions. 4.7 Financial Statements. Seller has furnished to Buyer
the balance sheets of the Business as of December 31, 2018 and December 31, 2017
and the related statements of income and cash flows for the years then ended,
including the related notes as reviewed by the Seller’s independent accounting
firm (collectively, the “Annual Statements”). Seller has also furnished to Buyer
the unaudited balance sheet of the Business as of June 30, 2019 (the “Latest
Balance Sheet”), and the related statements of income and cash flows for the 6
month period then ended. The Annual Statements, and except as set forth on
Section 4.7 of the Disclosure Schedule, the Latest Balance Sheet and the
statements of income and cash flows related to the Latest Balance Sheet (i) have
been prepared in conformity with GAAP (subject, in the case of the Latest
Balance Sheet and the statements of income and cash flows related to the Latest
Balance Sheet, to normal year-end adjustments with respect to inventory and
discretionary bonuses, as well as other normal year-end adjustments that are not
material and the absence of notes), which Seller has made available to Buyer and
(ii) fairly present, in all material respects, the financial condition of the
Business as of the dates stated and the related results of its operations and
changes in cash flows for the periods then ended. 4.8 Taxes. (a) Seller has duly
filed all Tax Returns that it was required to have filed prior to the Closing
Date. All of such Tax Returns filed are true, correct and complete. All Taxes
due and owing by Seller as of the Closing Date have been paid. (b) No Tax audits
or administrative or judicial Tax Actions are pending or being conducted that
would affect the Purchased Assets or the Business. There are no pending requests
for waivers of the time to assess any Tax. Seller has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. No claim or indication has ever been made by
a Governmental Authority in a jurisdiction where Seller does not file Tax
Returns that Seller is or may be subject to Tax by that jurisdiction. (c) Except
as set forth on Section 4.8(c) of the Disclosure Schedule, Seller has withheld
and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, member, director, manager, agent, representative, attorney-in-fact
or other third party. (d) There is no property or obligation of Seller relating
to the Business, including uncashed checks to vendors, customers, or employees,
non-refunded overpayments, or unclaimed amounts, including, but not limited to,
charge-backs to vendors and any other amount that is, or may become, escheatable
or reportable as unclaimed property to any state or municipality under any
applicable escheatment, unclaimed property or similar laws. 14



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea015.jpg]
4.9 Compliance with Law, Permits and Ethical Practices. (a) Seller is in
compliance in all material respects with, and has at all times during the past
three (3) years been in compliance in all material respects with, all applicable
laws, statutes, orders, rules, regulations, policies or guidelines of, or Orders
entered by, any Governmental Authority (collectively, “Applicable Laws”)
relating to Seller, the Business or the Purchased Assets (including (i)
compliance with Applicable Laws relating to pollution, occupational safety or
protection of human health and the environment and (ii) maintenance of and
compliance with all licenses, permits and authorizations necessary to operate
the Business). Seller has made available to Buyer copies of all material written
correspondence during the past three (3) years from and to all Governmental
Authorities and inspectors. (b) Seller is not subject to any enforcement,
regulatory or administrative proceedings by any Governmental Authority and, to
the Knowledge of Seller, no such proceedings have been threatened. Seller has
not received any written communication of any Action pending or, to the
Knowledge of Seller, threatened, alleging that it is not in compliance with any
and all Applicable Laws. To the Knowledge of Seller, (x) Seller is not under an
investigation by any Governmental Authority with respect to the violation of any
Applicable Laws or Seller Permit and (y) neither Seller nor any employee or
contractor of Seller is or has been the subject of any similar pending or
threatened Action described in Section 4.9(b)(ii). (c) Seller is in possession
of all Seller Permits. Section 4.9(c) of the Disclosure Schedule sets forth a
true and complete list of all material Seller Permits. The Seller Permits are in
full force and effect, and Seller is not and has not been since the date of
issuance of the Seller Permits in default or violation of any such Seller Permit
and there is no Action pending or, to the Knowledge of Seller, threatened
regarding any of the Seller Permits. To the Knowledge of Seller, all
applications required to have been filed for the renewal of such Seller Permits
have been duly filed with the appropriate Governmental Authority, and all other
filings required to have been made with respect to such Seller Permits and
Applicable Laws have been duly made on a timely basis with the appropriate
Governmental Authority. (d) Neither Seller nor any of its directors, officers,
employees, managers, consultants, owners, agents or sales representatives acting
for, or on behalf of, Seller, directly or indirectly, have offered or given,
and, to the Knowledge of Seller, no other Person acting for, or on behalf of,
Seller has offered or given on its behalf, anything of value to: (i) any
official of a Governmental Authority, any political party or official thereof,
or any candidate for political office; (ii) any customer or member of any
Governmental Authority; or (iii) any other Person, in any such case while
knowing or having reason to know that all or a portion of such money or thing of
value may be offered, given or promised, directly or indirectly, to any
customer, political party or official thereof, official or member of any
Governmental Authority, candidate for political office or any other Person that
is prohibited under the U.S. Foreign Corrupt Practices Act or any other
Applicable Laws regarding illegal payments and gratuities for the purpose of the
following: (A) influencing any action or decision of such Person, in such
Person’s official capacity, including a decision to fail to perform such
Person’s official function; (B) inducing such Person to use such Person’s
influence with any Governmental Authority to affect or influence any act or
decision of such Governmental Authority to assist Seller in obtaining or
retaining business for, or with, or directing business to, any Person; or (C)
where such payment would constitute a bribe, illegal kickback or other improper
payment to assist Seller in obtaining or retaining business for, or with, or
directing business to, any Person. 15



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea016.jpg]
4.10 Proprietary Rights. (a) Section 4.10(a) of the Disclosure Schedule lists
all Seller Proprietary Rights that are (i) Registered Proprietary Rights or (ii)
otherwise material to the Business. Except as set forth on Section 4.10(a) of
the Disclosure Schedule, Seller does not own any Registered Proprietary Rights
used in the Business. Seller is the exclusive owner of all worldwide right,
title, and interest in and to each of the Seller Proprietary Rights owned by or
purported to be owned by Seller, free and clear of all Liens, except for the
Liens set forth on Section 4.10(a) of the Disclosure Schedule, which will be
terminated at the Closing. To the Knowledge of Seller, none of the Seller
Proprietary Rights are being infringed by any Person. The use, exploitation and
distribution by Seller of any Seller Proprietary Rights, the operation of the
Business and distribution, marketing and sale of any products and services by
Seller in connection with the Business do not violate any license or infringe or
are alleged to infringe any Proprietary Rights of any third party, violate the
rights of any Person (including rights to privacy or publicity) or constitute
unfair competition or trade practices under Applicable Laws. (b) Seller has
taken all reasonable and customary precautions to protect the proprietary nature
of each item of owned Seller Proprietary Rights, and to maintain in confidence
all Trade Secrets. Each item of Registered Proprietary Rights has been properly
filed and maintained (including payment of filing, examination and maintenance
fees and proofs of use) and is valid, subsisting and in full force and effect
and not subject to any pending cancellation, opposition or reexamination
proceeding. (c) Seller is not a party to any Contract or subject to any other
obligation that, (i) following the date of this Agreement, would prevent Buyer
or its Affiliates from using the Data or (ii) prevent the transfer of the Data
to Buyer. Seller has not received any claims or controversies regarding the use
of any Data. Seller has taken commercially reasonable steps (including any
legally or contractually required measures) to protect the integrity and
security of its software, databases, systems, networks and all proprietary
information and Data stored or contained therein or transmitted thereby from
unauthorized or improper access, modification, transmittal or use. (d) Seller
has a sufficient license to use all software of third parties that is used in
the conduct of the Business and following Closing Buyer will have the right to
use any software owned, licensed or otherwise used by Seller in connection with
the Business. 4.11 Title to Purchased Assets; Sufficiency; Condition. Except for
the Liens set forth on Section 4.11 of the Disclosure Schedule, which will be
terminated at the Closing, Seller has good, valid and indefeasible title to, or
a valid leasehold interest in, all of the Purchased Assets, free and clear of
all Liens. The Purchased Assets constitute all of the assets and property
(including tangible and intangible) necessary to conduct the Business consistent
with past practice. The tangible assets included in the Purchased Assets are,
except for ordinary wear and tear, in good condition and repair and are usable
by the Business in the Ordinary Course of Business. 4.12 Undisclosed
Liabilities. Except as disclosed on the Latest Balance Sheet or incurred in the
Ordinary Course of Business subsequent to the date thereof and except as set
forth on Section 4.12 of the Disclosure Schedule, Seller does not have any
material liabilities or obligations of any nature, whether matured or unmatured,
liquidated or unliquidated, fixed or contingent, relating to the Business. 4.13
Litigation. There is no suit, claim, action, investigation or proceeding (each,
an “Action”) pending or, to the Knowledge of Seller, threatened or being
investigated, with respect to Seller or any of its officers, managers or
directors in connection with the operation of the Business or that otherwise
relates to or may affect the Business or the Purchased Assets (including Actions
under any 16



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea017.jpg]
warranty or guaranty). There has not been during the past three (3) years any
Action with respect to Seller or any of its officers, managers or directors in
connection with the operation of the Business or that otherwise relates to the
Business or the Purchased Assets (including Actions under any warranty or
guaranty). Seller is not subject to any outstanding Order that, individually or
in the aggregate, has had or, insofar as can be reasonably foreseen, could have
an adverse effect on the Business. There is no Action pending or, to the
Knowledge of Seller, threatened relating to the transactions contemplated hereby
or by the Additional Documents. Neither Seller nor any Principal is subject to
any outstanding Order relating to the transactions contemplated hereby or by the
Additional Documents. 4.14 Brokerage and Finder’s Fees. Except as set forth on
Section 4.14 of the Disclosure Schedule, none of Seller, any Principal or, to
the Knowledge of Seller, any director, officer, manager, employee or Affiliate
of Seller, has incurred or will incur on behalf of Seller or any Principal, any
brokerage, finder’s or similar fee in connection with the transactions
contemplated hereby. 4.15 Employee Benefit Matters. (a) Section 4.15(a) of the
Disclosure Schedule lists all material Plans sponsored, maintained or
contributed to, or required to be contributed to, by Seller or any of its ERISA
Affiliates with respect to current and former employees of the Business and
dependents or beneficiaries thereof. Seller and its ERISA Affiliates have
complied and are now in compliance with all provisions of ERISA, the Code and
other Applicable Laws applicable to the Plans covering current and former
employees of the Business and dependents or beneficiaries thereof, including the
timely filing of all reports required by ERISA, the Code and other Applicable
Laws, and the timely giving of any notices required to be given to participants
in any Plan under ERISA, the Code and other Applicable Laws. Each Plan has been
established, funded and operated in compliance with its terms and in accordance
with all Applicable Laws and each such Plan that is intended to be a “qualified
plan” within the meaning of Section 401(a) of the Code (a “Qualified Plan”) has
received a favorable determination letter as to its qualification from the IRS
and nothing has occurred, whether by action or inaction, that would reasonably
be expected to cause the loss of such qualification. There is not now, and there
are no existing, circumstances that could give rise to, any requirement for the
posting of security with respect to a Plan or the imposition of any Lien on the
Purchased Assets under ERISA, the Code, or other Applicable Laws or the terms of
any Plan. No Plan is subject to Title IV or Section 302 of ERISA. No Plan is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA (a
“Multiemployer Plan”) or a plan that has two or more contributing sponsors at
least two of whom are not under common control, within the meaning of Section
4063 of ERISA (a “Multiple Employer Plan”), nor has Seller or any of its ERISA
Affiliates, at any time, sponsored, maintained, contributed to or been obligated
to contribute to or had any actual or contingent liability with respect to any
employee benefit plan subject to Title IV or Section 302 of ERISA, any
Multiemployer Plan or Multiple Employer Plan. (b) Except as disclosed in Section
4.15(b) of the Disclosure Schedule, there does not now exist, and there are no
existing, circumstances that could result in, any Controlled Group Liability
that would be a liability of Buyer following the Closing. Without limiting the
generality of the foregoing, neither Seller nor any of its ERISA Affiliates has
engaged in any transaction described in Section 4069 of ERISA or any transaction
that constitutes a withdrawal under Section 4201 et seq. of ERISA. (c) There are
no Actions pending or, to the Knowledge of Seller, threatened (other than claims
for benefits in the Ordinary Course of Business), which have been asserted or
instituted against the Plans, any fiduciaries thereof with respect to their
duties to the Plans or the assets of any of the trusts under any of the Plans
which could reasonably be expected to result in any material liability of Seller
or the Business. 17



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea018.jpg]
(e) Except to the extent required by Applicable Law (e.g. Section 4980B of the
Code), nothing contained in any of the Plans will obligate Buyer to provide any
benefits to current or former employees of the Business or dependents or
beneficiaries thereof, or to make any contributions to any Plans from and after
the Closing. 4.16 Officers, Employees and Compensation. Section 4.16 of the
Disclosure Schedule lists and describes the date of hire and the salary,
allowances, bonuses, commissions and other earnings and compensation for the
employees, independent contractors, officers and managers employed or engaged by
Seller in connection with the Business. Except as disclosed in Sections 4.15(a)
and 4.16 of the Disclosure Schedule, there are no other forms of compensation
paid or payable to any employee, independent contractor, manager or officer of
Seller in connection with the Business. Except as set forth on Section 4.8(c) of
the Disclosure Schedule, Seller is, and at all times during the three (3) years
preceding the Closing Date has been, in compliance in all material respects with
all Applicable Laws relating to the employment of labor, including provisions
thereof relating to wages and hours, leaves of absence, worker classification,
equal opportunity, affirmative action, collective bargaining, workplace safety,
immigration, layoffs, and payment of social security and other Taxes. There are
no Actions pending or, to the Knowledge of Seller, threatened against Seller
with respect to or by any current or former employee, consultant or independent
contractor of Seller. 4.17 Contracts. Section 4.17 of the Disclosure Schedule
lists all current written or oral contracts, agreements, arrangements,
understandings, purchase and sale orders, guarantees, leases and executory
commitments, including any oral or written modifications thereof (each a
“Contract”), to which Seller is a party relating to the Business. All Assumed
Contracts are valid and binding obligations of Seller and, to the Knowledge of
Seller, are valid and binding obligations of each other party thereto
enforceable in accordance with their terms. Except as set forth on Section 4.17
of the Disclosure Schedule, neither Seller nor, to the Knowledge of Seller, any
other party thereto is in violation in any material respect of, nor, to the
Knowledge of Seller, has there occurred an event or condition which with the
passage of time or giving of notice (or both) would constitute a default under
or permit the termination of, any Assumed Contract. Seller has not given or
received from any other Person any written notice or, to the Knowledge of
Seller, other oral communication regarding any actual, alleged, possible or
potential breach or any intended termination of any Assumed Contract. There are
no renegotiations of, attempts to renegotiate or outstanding rights to
renegotiate any amounts paid by or payable to Seller under the Assumed Contracts
with any Person having the contractual or statutory right to demand or require
such renegotiation, and no such Person has made a demand (whether oral or
written) for such renegotiation. 4.18 Accounts Receivable; Inventories. (a) All
Accounts Receivable reflected on the balance sheet included in the Annual
Statements, the Latest Balance Sheet or on the books and records of Seller as of
the Closing represent (or will represent) valid obligations arising from sales
actually made or services actually performed and have arisen in the Ordinary
Course of Business. All Accounts Receivable outstanding as of the Closing will
be collected in full within 120 days of the Closing. There is no contest, claim,
defense or right of setoff under any Contract with any account debtor of
Accounts Receivable relating to the amount of or validity of such Accounts
Receivable. Section 4.18(a) of the Disclosure Schedule contains a complete and
accurate list as of the date of this Agreement of all Accounts Receivable that
are included in the Purchased Assets, which disclosure schedule also sets forth
the aging of such Accounts Receivable as of the date hereof. (b) The Inventory
reflected on the balance sheet included in the Annual Statements and on the
Latest Balance Sheet has been valued in accordance with GAAP. Physical
adjustments to Inventory since the date of the balance sheet included in the
Annual Statements have been correctly 18



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea019.jpg]
recorded in the Seller’s inventory management system in the Ordinary Course of
Business, with year-end adjustments to be recorded in the Seller’s financial
statements in the Ordinary Course of Business with all other year-end
adjustments. The Inventory (i) is carried at an amount not in excess of the
lower of cost or net realizable value on a first in, first out basis, and (ii)
does not include any inventory that is obsolete, surplus or not usable or
saleable in the Ordinary Course of Business, except with respect to such
Inventory set forth on Section 4.18(b) of the Disclosure Schedule. The Inventory
consists of items of quality and quantity that are adequate for the conduct of
the Business and inventory levels are not in excess of normal operating
requirements of Seller. 4.19 Labor Matters. Except as set forth on Section 4.19
of the Disclosure Schedule, Seller does not have any labor contracts, collective
bargaining agreements or employment or consulting agreements with any Persons
employed in or otherwise relating to the Business. No Person employed by Seller
or any Affiliate relating to the Business is represented by a labor union in
connection with such Person’s employment with Seller or any Affiliate. There is
no labor strike, dispute, slowdown or stoppage pending or, to the Knowledge of
Seller, threatened against Seller relating to the Business, and Seller has not
experienced any labor strike, dispute, slowdown or stoppage or other labor
difficulty relating to the Business involving its employees. 4.20 Operation of
Business; Relationships. Section 4.20 of the Disclosure Schedule sets forth a
complete and accurate list of the top twenty suppliers of goods or services to
the Business based on the aggregate amount paid to such suppliers during the
twenty four-month period ended June 30, 2019 (each, a “Major Supplier”),
together with the amount paid during such period. Section 4.20 of the Disclosure
Schedule also sets forth a list of the top twenty customers of the Business
based on the aggregate amount paid to Seller during the twenty four-month period
ended June 30, 2019 (each, a “Major Customer”), together with the amount paid
during such period. Except as set forth on Section 4.20 of the Disclosure
Schedule, no Major Supplier or Major Customer has terminated its business
relations with the Business. Seller is not engaged in any dispute with any Major
Supplier or Major Customer. The relationships of the Business and Seller with
the customers, suppliers and subcontractors of the Business are satisfactory,
and, to the Knowledge of Seller, the execution of this Agreement, and the
consummation of the transactions contemplated hereby and by the Additional
Documents, will not materially adversely affect the relationships of the
Business or Seller with such customers, suppliers or subcontractors. No Major
Supplier or Major Customer is an Affiliate of Seller or any Principal. 4.21
Insurance. The assets, properties and operations of Seller relating to the
Business are and have been insured under commercially reasonable property,
commercial general liability, product liability and other insurance policies in
amounts which are customary, adequate and suitable in relation to the Business
and the assets and liabilities relating thereto. 4.22 Affiliate Transactions.
Except as disclosed in Section 4.22 of the Disclosure Schedule, (a) there are
and have been no liabilities or obligations between Seller, on the one hand, and
either Principal or any Affiliate of Seller or either Principal, on the other,
relating to the Business, (b) neither either Principal nor any officer, manager,
director or Affiliate of Seller or either Principal has any direct or indirect
interest in any Assumed Contract, (c) neither either Principal nor any Affiliate
of Seller or either Principal provides any assets or services to the Business,
and (d) Seller does not with respect to the Business provide any assets or
services to either Principal or any Affiliate of Seller or either Principal. No
owner, member, officer, manager, director or employee of Seller or any Affiliate
of Seller or either Principal owns, directly or indirectly, any interest in any
Person that is a supplier, customer or competitor of Seller relating to the
Business. For purposes of this Section 4.22, an “Affiliate” of a person shall
include, but not be limited to, any child, stepchild, parent, stepparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law of that person. 19



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea020.jpg]
4.23 Real Property. (a) Seller does not own any real property. (b) Section 4.23
of the Disclosure Schedule lists, with the common address, all real property
leased, subleased, licensed to or otherwise used or occupied by Seller (the
“Leased Real Property”) and sets forth a true and complete list of all leases
for each such Leased Real Property. The Leased Real Property constitutes all of
the real property used for the conduct of the Business as currently conducted.
Seller has made available to the Buyer true and complete copies of the leases
set forth on Section 4.23 of the Disclosure Schedule. With respect to each lease
set forth on Section 4.23 of the Disclosure Schedule, Seller has not subleased,
licensed or otherwise granted any Person the right to use or occupy such Leased
Real Property or any portion thereof. To the Knowledge of Seller, no portion of
the Leased Real Property is subject to any pending or threatened condemnation or
eminent domain proceeding. 4.24 Environmental and Safety Matters. (a) Except as
set forth in Section 4.24(a) of the Disclosure Schedule, Seller has not received
any written notice or report regarding any actual or alleged violation of or
liabilities or potential liabilities under any Applicable Law relating to
environmental or public or worker health and safety matters. (b) Seller has not
released any hazardous or toxic substance, or, to the Knowledge of Seller, owned
or operated any facility or property contaminated by any hazardous or toxic
substance and to the Knowledge of Seller none of the Leased Real Property is
contaminated by any hazardous or toxic substance, in each case, so as to give
rise to material liabilities pursuant to Applicable Law. (c) Seller has not
provided an indemnity with respect to any material liability of any other Person
concerning environmental or public or worker health and safety matters. (d)
Seller has made available to the Buyer all material environmental audits and
environmental assessments prepared by or on behalf of Seller in the past three
(3) years relating to the Business and the Leased Real Property that are in
Seller’s possession. 4.25 Product Warranty and Liability. No product or service
sold by Seller is subject to any other guaranty, warranty or other indemnity
beyond the applicable terms and conditions of sale that have been provided to
Buyer for each such customer. There are no Actions pending or, to the Knowledge
of Seller, threatened or being investigated with respect to Seller arising out
of (i) any injury to any Person or property as a result of the ownership,
possession or use of any product or service sold by Seller prior to the Closing
or (ii) any defects or deficiencies in any product or service sold by Seller
prior to the Closing. 4.26 Disclosure. Any information furnished to Buyer by
Seller or Principals in this Agreement or the Disclosure Schedule hereto is
true, correct and complete in all material respects. In addition, no
representation or warranty of Seller or Principals in this Agreement or the
Disclosure Schedule hereto omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading. 20



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea021.jpg]
ARTICLE V COVENANTS OF THE PARTIES 5.1 Mutual Covenants. The parties hereto
agree as follows with respect to the period from and after the execution of this
Agreement: (a) General. Each of the parties shall use all reasonable efforts to
take all action and to do all things necessary, proper or advisable to
consummate the transactions contemplated hereby. (b) Other Governmental Matters.
Each of the parties shall use all reasonable efforts to take any additional
action that may be necessary, proper or advisable in connection with any notices
to, filings with, and authorizations, consents and approvals of any Governmental
Authority that it may be required to give, make or obtain. (c) Confidentiality.
Seller and Buyer are parties to a confidentiality and non- disclosure agreement
dated February 26, 2019, which remains in full force and effect. Upon Closing,
Buyer will have no further confidentiality obligations thereunder with respect
to confidential information relating to the Business or the Purchased Assets.
Seller and Principals agree that they will keep confidential and not disclose,
except to their representatives for the purpose of consummating the transactions
contemplated by this Agreement or as required by Applicable Laws, any
information relating to the Business or any information received from Buyer or
its Subsidiaries or Affiliates. (d) Further Assurances. Seller and Principals
from time to time after the Closing, at Buyer’s request, shall execute and
deliver to Buyer such other instruments of conveyance and transfer and shall
take such other actions and execute and deliver such other documents,
certifications and further assurances as Buyer may reasonably request in order
to vest in Buyer any of the Purchased Assets. Each party hereto will cooperate
with the other party and execute and deliver to the other party such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by the other party as necessary to carry out,
evidence and confirm the intended purposes of this Agreement. In addition to the
foregoing, Seller appoints Buyer, effective as of the Closing, the attorney of
Seller with full power of substitution, in the name of Buyer or the name of
Seller, on behalf of and for the benefit of Buyer, to collect all Accounts
Receivable and other items hereby transferred and assigned to Buyer, to endorse,
without recourse, all checks in the name of Seller the proceeds of which Buyer
is entitled to hereunder and to prosecute, in the name of Seller, all
proceedings which Buyer may deem proper to enforce any claim of any kind in or
to the Purchased Assets. Seller agrees that the foregoing powers are coupled
with an interest, shall be irrevocable, and shall not be affected by the
dissolution of Seller or for any other reason. Seller further agrees that Buyer
shall retain for its own account any amounts collected pursuant to the foregoing
powers, and Seller shall promptly pay or transfer to Buyer, if and when
received, any amounts which shall be received by Seller after the Closing in
respect of any Accounts Receivable or other Purchased Assets or rights hereby
transferred to Buyer or otherwise in respect of the operation of the Business by
Buyer after Closing. 5.2 Covenants of Seller and Principals. (a)
Non-competition. (i) Seller and Principals (each, a “Restricted Party” and
collectively, the “Restricted Parties”) acknowledge that a substantial portion
of the consideration given by Buyer pursuant to this Agreement is attributable
to the goodwill, trade secrets and confidential information of the Business and
that their direct or indirect competition with the Business after 21



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea022.jpg]
the Closing would have a material adverse effect on such goodwill, trade secrets
and confidential information. Each Restricted Party shall not, at any time
during the Restricted Period, without the prior written consent of Buyer,
directly or indirectly, contact for employment, solicit, recruit, retain or
employ (whether as an employee, officer, manager, director, agent, consultant or
independent contractor) any Person who was or is at any time during the previous
12 months an employee, agent, independent contractor, representative, officer or
manager of the Business. Further, during the Restricted Period, each Restricted
Party shall not take any action that is intended to cause any such Person to
cease their relationship with the Business for any reason. The “Restricted
Period” means the period commencing on the Closing Date and ending on the date
that is five years after the Closing Date. (ii) During the Restricted Period,
each Restricted Party shall not (either directly or indirectly or as an officer,
manager, agent, employee, partner or director of any other Person) solicit,
service, or accept, directly or indirectly, the business of (i) any current or
former customer of the Business, or (ii) any potential customer of the Business
which the Restricted Party knew to be an identified, prospective purchaser of
services or products of the Business, for the purpose of offering, marketing,
selling or otherwise providing products and/or services that are the same as,
similar to or competitive with those offered, marketed, sold and/or otherwise
provided by, or in the process of being developed by, the Business (“Competitive
Products and Services”). (iii) During the Restricted Period, each Restricted
Party shall not, directly or indirectly, (i) offer, market, sell or provide any
Competitive Products and Services or (ii) invest in or hold equity or
investments in (other than in a publicly traded company with a maximum
investment of no more than 2% of the outstanding securities), counsel, advise,
consult or be otherwise engaged or employed by, any Person (other than Buyer or
its Affiliates) that offers, markets, sells or provides any Competitive Products
and Services. (iv) Each Restricted Party shall hold in a fiduciary capacity for
the benefit of the Business and Buyer and all of its parents, subsidiaries,
partnerships, joint ventures, limited liability companies, and other Affiliates
(collectively, the “Buyer Group”), all secret or confidential information,
knowledge or data relating to the Business (including any proprietary and not
publicly available information concerning any processes, methods, Trade Secrets,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that is not public knowledge (other than as a
result of the Restricted Party’s violation of this Section 5.2(a)(iv))
(“Confidential Information”). For the purposes of this Section 5.2(a)(iv),
information shall not be deemed to be publicly available merely because it is
embraced by general disclosures or because individual features or combinations
thereof are publicly available. Each Restricted Party shall not communicate,
divulge or disseminate Confidential Information at any time, except with the
prior written consent of Buyer or as otherwise required by Applicable Laws or
Orders. All records, files, memoranda, reports, customer lists, drawings, plans,
documents and the like related to the Business that each Restricted Party used,
prepared or came into contact with on or prior to the Closing Date shall remain
the sole property of the Business and/or the Buyer Group, as applicable, and
shall be turned over to Buyer. Notwithstanding the foregoing, for purposes of
this Agreement, information shall not be deemed Confidential Information if it
is generally available to and known by the public through no fault of the Seller
or Principals. If Seller or any Principal is compelled to disclose any
information by judicial or administrative process or by other legal
requirements, such Seller or Principal shall promptly notify the Buyer in
writing and shall disclose only that portion of such information which such
Seller or Principal is advised by its counsel in writing as legally required to
be disclosed, provided that such Seller or Principal, if 22



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea023.jpg]
requested by Buyer, at the sole cost and expenses of Buyer, shall use reasonable
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information. (v) The
Restricted Parties acknowledge and agree that: (A) the purpose of the foregoing
covenants is to protect the goodwill, Trade Secrets and Confidential Information
of the Business; (B) because of the nature of the Business and because of the
nature of the Confidential Information to which each Restricted Party has
access, Buyer and the Business may suffer irreparable harm and it would be
impractical and excessively difficult to determine the actual damages of Buyer
and the Business in the event a Restricted Party breached any of the covenants
of this Section 5.2(a); and (C) remedies at law (such as monetary damages) for
any breach of a Restricted Party’s obligations under this Section 5.2(a) would
be inadequate. (vi) The terms of this Section 5.2(a) are severable. Therefore,
with respect to any provision of this Agreement finally determined by a court of
competent jurisdiction to be unenforceable, the Restricted Parties and Buyer
hereby agree that such court shall have jurisdiction to reform this Section
5.2(a) so that it is enforceable to the maximum extent permitted by Applicable
Laws, and the parties agree to abide by such determination of such court. If any
of the covenants of this Section 5.2(a) are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish Buyer’s right to enforce any such covenant in any other
jurisdiction. (vii) The Restricted Parties agree that the duration of the
non-competition and non-solicitation obligations under this Section 5.2(a) shall
be extended by the period of time in which any Restricted Party is in breach of
those obligations. (b) Tax Matters. (i) The parties agree to furnish or cause to
be furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Business and the Purchased Assets
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any Taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax. (ii) All excise,
sales, use, value added, registration, stamp, recording, documentary,
conveyancing, franchise, property, transfer, gains and similar Taxes, levies,
charges and fees (collectively, “Transfer Taxes”) incurred in connection with
the transactions contemplated by this Agreement shall be borne equally by Seller
and Buyer. Seller, Principals and Buyer shall cooperate in providing each other
with any appropriate manufacturing, research and development, and resale
exemption certifications and other similar documentation. If Buyer fails to
provide Seller with any appropriate exemption certificates, the Buyer will be
solely responsible for any Transfer Taxes due as a result of failing to provide
an appropriate exemption certificate. The party that is required by Applicable
Laws to make the filings, reports, or returns with respect to any applicable
Transfer Taxes shall do so, and the other party shall cooperate with respect
thereto as necessary. Notwithstanding the preceding sentence, Buyer will be
solely responsible for filing the required Maryland Bulk Sale Tax Return with
the Comptroller of Maryland and remitting with the return any tax owed; provided
that, Seller shall immediately upon request from Buyer, remit to Buyer one-half
of any such taxes owed. Buyer shall provide Seller with satisfactory proof that
the required Maryland Bulk Sale Tax Return has been timely filed with the
Comptroller of Maryland. 23



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea024.jpg]
(iii) Any agreement between Seller and any Affiliate regarding allocation or
payment of Taxes or amounts in lieu of Taxes shall be deemed terminated as of
the Closing. (c) [INTENTIONALLY OMITTED]. (d) [INTENTIONALLY OMITTED]. (e)
[INTENTIONALLY OMITTED]. (f) Insurance. Effective as of the Closing Date, Seller
shall maintain or cause to be maintained insurance for the benefit of Seller and
Seller’s officers and directors and with respect to Seller’s pre-closing
operations (including product liability insurance and general liability and
professional liability insurance and umbrella or excess coverage) with coverage
and limits consistent with insurance in effect on the Closing Date and
reasonably acceptable to Buyer. Such insurance shall be maintained for a period
of five years following the Closing Date unless the Buyer requests, in writing,
the Seller to terminate such insurance. (g) Change in Name. Following the
Closing, at the written request of Buyer, Seller shall file the applicable
filings in a form reasonably satisfactory to Buyer to change its name to a name
that does not include “First Source Electronics” or variants thereof. (h)
Website. The Seller shall cause Seller’s website of the Business as of the
Closing Date to include a link to a website designated by Buyer within 90 days
of the Closing Date. (i) Consulting Restrictions. Following the Closing, neither
the Seller nor either of the Principals shall contract with or enter into any
arrangement with any person set forth on Disclosure Schedule 5.3(a)(i) with
respect to services related to Buyer’s and its affiliates’ businesses, including
the Business. 5.3 Employee Matters. (a) Buyer shall, or shall cause an Affiliate
of Buyer to, offer employment effective on the Closing, to all employees of
Seller, as set forth in Disclosure Schedule 4.16, to the exclusion of any such
employees as set forth in Disclosure Schedule 5.3(a)(i), who worked for the
Business immediately prior to the Closing, including employees who are absent
due to vacation, family leave, short-term disability or other approved leave of
absence (all such absent employees are listed in Disclosure Schedule 5.3(a)(ii)
(the employees who accept such employment and commence employment on the day
following the Closing Date, the “Transferred Employees”) with (i) base salary or
hourly wages which are no less than the base salary or hourly wages set forth on
Section 4.16 of the Disclosure Schedule, with such base salary or hourly wages
to be maintained for at least the twelve (12) month period following the Closing
Date as long as such Transferred Employees remain employees of Buyer as
determined in the sole discretion of Buyer and (ii) bonus opportunities that are
commensurate with those offered to similarly- situated employees of Buyer,
pro-rated for 2019 based on the Closing Date. Notwithstanding the foregoing, the
Transferred Employees shall remain employees at will and have no rights to
continuous employment for any period of time. (b) Effective as of the Closing,
the Transferred Employees shall cease active participation in the Seller Plans.
Seller shall remain liable for all eligible claims for benefits under the Seller
Plans that are incurred by the Employees prior to the Closing. 24



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea025.jpg]
(c) Except with respect to Assumed Liabilities, Seller shall be solely
responsible, and Buyer shall have no obligations whatsoever for, any
compensation, employee benefits or other amounts payable to any current or
former employee, officer, manager, director, independent contractor or
consultant of the Business, including, without limitation, hourly pay,
commission, bonus or other incentive compensation, salary, accrued vacation,
paid time off, fringe, health plan continuation coverage, pension or profit
sharing benefits or severance pay for any period relating to the service with
Seller at any time on or prior to the Closing Date or which becomes payable as a
result of the consummation of the transactions contemplated by this Agreement
and Seller shall pay all such amounts to all entitled persons on or prior to the
Closing Date. (d) This Section 5.3 shall be binding upon and inure solely to the
benefit of each of the parties to this Agreement, and nothing in this Section
5.3, express or implied, shall confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Section 5.3.
Nothing contained herein, express or implied, shall be construed to establish,
amend or modify any benefit plan, program agreement or arrangement. The parties
hereto acknowledge and agree that the terms set forth in this Section 5.3 shall
not create any right in any Transferred Employee or any other Person to any
continued employment with Buyer or any of its Affiliates or compensation or
benefits of any nature or kind whatsoever. 5.4 Tail Policy. At or prior to the
Closing, Seller shall purchase and pay for a three (3) year tail policy under
each existing claims-made insurance policy of Seller providing that such
coverage under such policy shall extend for a period of three (3) years from the
Closing for any claims arising from events which occurred prior to the Closing.
5.5 Public Announcements. Unless otherwise required by applicable Law, no party
to this Agreement shall make any initial public announcements in respect of this
Agreement or the transaction contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and consents of any such initial public announcement.
5.6 Guarantor’s Guarantee. The Guarantor absolutely, unconditionally and
irrevocably guarantees, for the benefit of Seller and Principals, Buyer’s
obligations under Articles II, V and VIII of this Agreement and Buyer’s
obligations with respect to the Retention Bonus (as defined and set forth in the
Offer Letters), if, when and to the limited extent that Buyer has defaulted on
any of such obligations. Principals shall provide to the Guarantor (i) notice of
the extent to which Buyer has defaulted under such obligations and (ii) a demand
for payment by the Guarantor, less the amount in respect thereof that Buyer has
paid to Seller or Principals with respect to such obligations through and
including the date of such demand. The Guarantor shall, within 30 days of
receipt of demand for payment from Principals, pay such remaining amount by wire
transfer of immediately available funds to an account or accounts designated by
Principals. The Guarantor reserves the right to assert defenses that Buyer may
have to payment or performance of any obligations guaranteed hereunder. The
Guarantor hereby represents and warrants to Seller and Principals as follows:
(a) Authority; Execution and Delivery; Enforceability. The Guarantor has full
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Guarantor of this Agreement has been duly authorized by all requisite action and
no other proceeding on the part of the Guarantor is required to authorize the
execution and delivery of this Agreement or the performance of any of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Guarantor, and (assuming due execution and delivery by the
other 25



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea026.jpg]
parties hereto) this Agreement constitutes a valid and binding obligation of the
Guarantor, enforceable in accordance with its terms. (b) No Conflicts. The
execution and delivery by the Guarantor of this Agreement does not, and the
consummation of the transactions contemplated hereby and the Guarantor’s
compliance with the terms hereof will not, conflict with, breach or violate or
result in any material violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of, or result in any,
termination, cancellation or acceleration of any material obligation or to loss
of a material benefit under, or result in the creation of any Lien upon any of
the properties or assets of the Guarantor under, any provision of (i) contract
material to the ability of the Guarantor to consummate the transactions
contemplated hereby or any other contract to which the Guarantor is a party or
by which any of its properties or assets is bound or (ii) any judgment or
Applicable Law applicable to the Guarantor or its properties or assets 5.7
Accounts Receivable. Seller, Principals and Buyer hereby agree, that if any of
the Accounts Receivable of the Seller included in Purchased Assets are not
collected within 120 days of Closing and Buyer is indemnified by Seller and
Principals for such uncollected Accounts Receivable pursuant to Article VIII
below, then if such Accounts Receivable are subsequently collected by the Buyer
following the Closing (“Collected AR”), such Collected AR shall be remitted to
Seller in full within 15 Business Days following receipt of such Collected AR.
Buyer shall provide Seller and Principals reasonable access to the necessary
books and records to confirm the status of such Accounts Receivable. ARTICLE VI
[INTENTIONALLY OMITTED] ARTICLE VII [INTENTIONALLY OMITTED] ARTICLE VIII
INDEMNIFICATION 8.1 Survival of Representations, Warranties and Agreements.
Subject to the limitations set forth in Section 8.3 below, all representations,
warranties, covenants and agreements of Buyer, Seller and Principals in this
Agreement and in any other agreements, documents or certificates executed or
delivered by Buyer, Seller or Principals pursuant to this Agreement (the
“Additional Documents”) shall survive the execution, delivery and performance of
this Agreement and the Additional Documents. This Section 8.1 shall not limit
any covenant or agreement of the parties hereto that by its terms contemplates
performance after the Closing Date. 8.2 Indemnification. (a) Subject to the
limitations set forth in Section 8.3, Seller and Principals shall, jointly and
severally, indemnify and hold harmless Buyer and its Affiliates, Subsidiaries,
officers, directors, agents, employees, successors and representatives (each, a
“Buyer Indemnified Party”) from and against any and all losses, liabilities,
damages, demands, lost profits, claims, suits, actions, judgments or causes of
action, costs and expenses (including interest, penalties, court costs,
attorneys’ fees, any and all expenses incurred in investigating, preparing or
defending against any claim, commenced or threatened), and any and all amounts
paid in settlement of any claim (collectively, “Damages”), asserted against,
incurred or suffered by any Buyer Indemnified Party, directly or indirectly, as
a result of or 26



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea027.jpg]
arising from any of the following (individually an “Indemnifiable Claim” and
collectively “Indemnifiable Claims” when used in the context of a Buyer
Indemnified Party as the Indemnified Party): (i) any inaccuracy in or breach of
any of the representations or warranties made by Seller and Principals in this
Agreement or the Additional Documents; provided, however, that if any such
representation or warranty is qualified in any respect by materiality, Material
Adverse Effect or in all material respects or a variation thereof, for purposes
of this clause (i) (and for purposes of calculated Damages) such materiality,
Material Adverse Effect or in all material respects qualification or variation
thereof will in all respect be ignored; (ii) any breach or non-performance of
any covenant, agreement or obligation to be performed by Seller or Principals
pursuant to this Agreement or the Additional Documents; (iii) the Indebtedness
Amount as of the Closing Date; (iv) any Excluded Asset or any Excluded
Liability; or (v) any of the matters described in Section 8.2(a) of the
Disclosure Schedule. (b) Subject to the limitations set forth in Section 8.3,
Buyer shall indemnify and hold harmless Seller and Principals and their
respective successors, representatives and assigns (each, a “Seller Indemnified
Party”), from and against any and all Damages asserted against, or incurred or
suffered by any Seller Indemnified Party, directly or indirectly, as a result of
or arising from any of the following (individually an “Indemnifiable Claim” and
collectively “Indemnifiable Claims” when used in the context of a Seller
Indemnified Party as the Indemnified Party): (i) any inaccuracy in or breach of
any of the representations or warranties made by Buyer in this Agreement or the
Additional Documents; provided, however, that if any such representation or
warranty is qualified in any respect by materiality, Material Adverse Effect or
in all material respects or a variation thereof, for purposes of this clause (i)
(and for purposes of calculated Damages) such materiality, Material Adverse
Effect or in all material respects qualification or variation thereof will in
all respect be ignored; (ii) any breach or non-performance of any covenant,
agreement or obligation to be performed by Buyer pursuant to this Agreement or
the Additional Documents; or (iii) any Assumed Liability. (c) The right of any
Buyer Indemnified Party or any Seller Indemnified Party to indemnification
pursuant to this Article VIII will not be affected by any investigation
conducted by, or, or on behalf of any party, or any knowledge acquired (or
capable of being acquired) at any time by any party or any party’s
representatives, whether before or after the execution and delivery of this
Agreement or the Closing. (d) Any amount paid as Damages under this Article VIII
shall be treated as an adjustment to the Purchase Price to the extent permitted
under Applicable Laws. 27



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea028.jpg]
8.3 Limitations on Indemnification. The parties’ respective rights to
indemnification under this Article VIII are subject to the following
limitations: (a) No Buyer Indemnified Party, on the one hand, or Seller
Indemnified Party, on the other hand, shall be entitled to indemnification
hereunder with respect to an Indemnifiable Claim pursuant to Sections 8.2(a)(i)
or 8.2(b)(i), as applicable (or, if more than one such Indemnifiable Claim is
asserted, with respect to all such Indemnifiable Claims) unless the aggregate
amount of Damages with respect to such Indemnifiable Claim or Claims of all
Buyer Indemnified Parties or Seller Indemnified Parties, as the case may be,
exceeds $250,000 (the “Threshold”), in which event such Buyer Indemnified Party
or Seller Indemnified Party, as the case may be, shall be entitled to
indemnification hereunder for all Damages with respect to all of its
Indemnifiable Claims in excess of the Threshold, but subject to the Cap.
Furthermore, the maximum aggregate liability of Seller and Principals with
respect to all Indemnifiable Claims pursuant to Section 8.2(a)(i) and the
maximum aggregate liability of Buyer with respect to all Indemnifiable Claims
pursuant Section 8.2(b)(i) shall each be an amount equal to 10% of the Purchase
Price (the “Cap”); provided, however, that any Damages with respect to an
Indemnifiable Claim of any Buyer Indemnified Party arising from any breach or
inaccuracy of any representation and warranty in Sections 4.1 (Organization and
Standing), 4.2 (Subsidiaries), 4.3 (Power and Authority), 4.4 (Capitalization),
4.8 (Taxes), the third sentence of 4.10(a) (Proprietary Rights), the first
sentence of 4.11 (Title to Purchased Assets), 4.14 (Brokerage and Finder’s
Fees), 4.15 (Employee Benefit Matters) or 4.18 (Accounts Receivable;
Inventories) shall not be subject to or applied toward the Threshold or the Cap,
and such Buyer Indemnified Party shall be entitled to indemnification for the
entire amount of said Damages without regard to the Threshold or Cap. (b) The
indemnification obligations of the parties with respect to any Indemnifiable
Claims pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), as applicable, shall
terminate on the date that is 18 months after the Closing Date, except that the
following indemnification obligations shall terminate 30 days after the
expiration of the statute of limitation applicable to the items contained
therein: (A) those of Seller and Principals with respect to any breach or
inaccuracy of any representation or warranty set forth in Sections 4.1
(Organization and Standing), 4.2 (Subsidiaries), 4.3 (Power and Authority), 4.4
(Capitalization), 4.8 (Taxes), the third sentence of 4.10(a) (Proprietary
Rights), the first sentence of 4.11 (Title to Purchased Assets), 4.15 (Employee
Benefit Matters) and 4.18 (Accounts Receivable; Inventories); and (B) those of
Buyer with respect to any breach or inaccuracy of any representation or warranty
set forth in Sections 3.1 (Organization and Standing) and 3.2 (Power and
Authority); and (c) The foregoing provisions of this Section 8.3
notwithstanding, if, prior to the termination of any obligation to indemnify,
written notice of a claimed breach or other occurrence or matter giving rise to
a claim of indemnification is given by the party seeking indemnification (the
“Indemnified Party”) to the party from whom indemnification is sought (the
“Indemnifying Party”), or a suit or action based upon a claimed breach is
commenced against the Indemnifying Party, the Indemnified Party shall not be
precluded from pursuing such claimed breach, occurrence, other matter, or suit
or action, or from recovering from the Indemnifying Party (whether through the
courts or otherwise) on the claim, suit or action, by reason of the termination
otherwise provided for above. (d) Except with respect to those actually awarded
and paid on account of a Third Party Claim under Section 8.4, in no event shall
any Indemnifying Party be liable to any Indemnified Party for any (i) punitive
or exemplary damages or (ii) incidental, consequential, special or indirect
damages, lost profits or lost business, loss of enterprise value, diminution of
value of any business, damage to reputation or loss to goodwill, whether based
on contract, tort, strict liability, other law or otherwise except, in the case
of clause (ii), to the extent such damages are reasonably foreseeable in
connection with the event that gave rise thereto or the matter for which
indemnification is sought hereunder. 28



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea029.jpg]
8.4 Procedure for Indemnification with Respect to Third Party Claims. (a) If the
Indemnified Party determines to seek indemnification under this Article VIII
with respect to Indemnifiable Claims resulting from the assertion of liability
by any third party (including any Governmental Authority), it shall give written
notice to the Indemnifying Party within 45 calendar days of the Indemnified
Party’s becoming aware of any such Indemnifiable Claim (a “Claim Notice”), which
notice shall set forth such material information with respect to such
Indemnifiable Claim as is then reasonably available to the Indemnified Party. If
any such liability is asserted against the Indemnified Party and the Indemnified
Party notifies the Indemnifying Party of such liability, the Indemnifying Party
shall be entitled, if it so elects by written notice delivered to the
Indemnified Party within 20 days after receiving the Claim Notice, to assume the
defense of such asserted liability with counsel reasonably satisfactory to the
Indemnified Party unless the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of its financial capacity to assume such
defense. If the Indemnifying Party elects to assume the defense of such asserted
liability, the claims made by such third party shall be conclusively established
as being within the scope of and subject to the indemnification provisions of
this Agreement. Notwithstanding the foregoing: (i) the Indemnified Party shall
have the right to participate in the defense of such claim and to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be
payable by the Indemnified Party; provided that, if the named Persons to a
lawsuit or other legal action include both the Indemnifying Party and the
Indemnified Party and the Indemnified Party has been advised by counsel that a
conflict of interest exists such that there may be one or more legal defenses
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party, the Indemnifying Party shall not be
permitted to assume the defense and shall be responsible for the reasonable fees
and expenses of one counsel to the Indemnified Party in connection with such
defense; (ii) the Indemnified Party shall not have any obligation to give any
Claim Notice concerning any assertion of liability by a third party unless such
assertion is in writing; and (iii) the rights of the Indemnified Party to be
indemnified in respect of Indemnifiable Claims resulting from the assertion of
liability by third parties shall not be adversely affected by its failure to
give a Claim Notice pursuant to the foregoing provisions unless, and, if so,
only to the extent that, the Indemnifying Party is materially prejudiced by such
failure. (b) If the Indemnifying Party disputes its liability with respect to
such Indemnifiable Claim, it shall, within 20 days after receiving the Claim
Notice with respect to such Indemnifiable Claim, give written notice of such
dispute to the Indemnifying Party in which event the parties will negotiate in
good faith to mutually agree to resolve such dispute. If the parties are unable
to resolve the Indemnifiable Claim within 60 days after the Indemnifying Party
delivers such notice, then either party shall be entitled to pursue all
available remedies to prosecute the Indemnifiable Claim. Pending resolution of
any such dispute, the Indemnified Party shall have the right to defend,
compromise or settle such Indemnifiable Claim at the risk of the Indemnifying
Party. (c) Notwithstanding anything in this Section 8.4 to the contrary, the
Indemnifying Party shall not, without the Indemnified Party’s prior written
consent, which such consent shall not be unreasonably withheld, settle or
compromise any Indemnifiable Claim or consent to entry of any judgment in
respect of any Indemnifiable Claim unless such settlement, compromise or consent
(A) includes as an unconditional term the giving by the claimant or the
plaintiff to the Indemnified Party (and its Subsidiaries and Affiliates) of a
release from all liability in respect of such Indemnifiable Claim and (B) does
not include a finding or admission by Buyer of any violation of Applicable Laws
or any violation of the rights of any Person. 29



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea030.jpg]
8.5 Procedure for Indemnification with Respect to Non-Third Party Claims. (a) If
the Indemnified Party asserts the existence of an Indemnifiable Claim giving
rise to Damages (but excluding Indemnifiable Claims resulting from the assertion
of liability by third parties), it shall give written notice to the Indemnifying
Party specifying, with reasonable detail, the nature and amount of the
Indemnifiable Claim asserted (also, a “Claim Notice”). If the Indemnifying
Party, within 20 days after receiving such Claim Notice, has not given written
notice to the Indemnified Party announcing its intent to contest such assertion
by the Indemnified Party, such assertion shall be deemed accepted and the amount
of Indemnifiable Claim shall be deemed a valid Indemnifiable Claim. (b) If the
Indemnifying Party contests the assertion of an Indemnifiable Claim by giving
such written notice to the Indemnified Party within such 20-day period, then the
parties shall negotiate in good faith to resolve the Indemnifiable Claim. If the
parties are unable to resolve the Indemnifiable Claim within 60 days after the
Indemnifying Party delivers such notice, then either party shall be entitled to
pursue all available remedies to prosecute the Indemnifiable Claim. 8.6 Set-Off.
Following release of the Escrow Amount in accordance with the terms of the
Escrow Agreement, Buyer shall have the right to set-off any Milestone Payments
payable to Seller or Principals under this Agreement against the amount of any
undisputed, fully resolved Indemnifiable Claim. If following the release of the
Escrow Amount, a Claim Notice has been provided by Buyer prior to the date of a
Milestone Payment, but such Indemnifiable Claim remains in dispute, the amount
of the disputed Indemnifiable Claim shall be deducted from the Milestone Payment
and delivered to the Escrow Agent to be retained in the Escrow Account and shall
be released upon final resolution of the applicable Indemnifiable Claim. In the
event the original Escrow Account has been terminated, the Parties will
coordinate to establish a new escrow account under substantially similar terms
to retain such funds during the resolution period. Notwithstanding the
foregoing, any Damages payable to a Buyer Indemnified Party pursuant to this
Article 8 shall be satisfied first from the Escrow Account before Buyer
exercises any right to set off. ARTICLE IX MISCELLANEOUS 9.1 Notices. All
notices, requests, demands, letters, waivers and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by e-mail of a PDF document (with
confirmation of transmission): if to Buyer: Commercial Vehicle Group, Inc. 7800
Walton Parkway New Albany, OH 43054 Attn: General Counsel 30



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea031.jpg]
if to Seller or Principals: Kevin Popielarczyk [**] E-mail: [**] With a copy to:
Miles & Stockbridge, P.C. 100 Light Street Baltimore, MD 21202 Attn: William M.
Davidow, Jr. Facsimile No.: 410-773-9016 E-mail: wdavidow@milesstockbridge.com
or to such other Person or address as any party shall specify by notice in
writing to the party entitled to notice. All such notices, requests, demands,
letters, waivers and other communications shall be deemed to have been received
(w) if by personal delivery, on the day of such delivery, (x) if by certified or
registered mail, on the fifth Business Day after the mailing thereof (y) if by
next-day or overnight mail or delivery, on the day delivered or (z) if by e-mail
if sent during normal business hours of the recipient, on the date sent, and on
the next Business Day if sent after normal business hours of the recipient. 9.2
Interpretation. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The headings and the table of contents contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” Whenever the context requires,
words used in the singular shall be construed to mean or include the plural and
vice versa, and pronouns of any gender shall be deemed to include and designate
the masculine, feminine or neuter gender. 9.3 Counterparts. This Agreement may
be executed in counterparts, which together shall constitute one and the same
Agreement. The parties may execute more than one copy of this Agreement, each of
which shall constitute an original. 9.4 Entire Agreement, Amendment and Waiver.
This Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement among the parties and supersedes all prior
agreements and understandings, agreements or representations by or among the
parties, written and oral, with respect to the subject matter hereof and
thereof. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure, neglect, or delay of any party to enforce or exercise its
rights under this Agreement will not constitute a waiver or diminish such
party’s right to strictly enforce the provisions of this Agreement, except as
expressly provided otherwise in this Agreement. Nothing contained in this
Agreement prohibits Buyer from exercising or pursuing its statutory rights under
relevant environmental laws, and this Agreement in no way constitutes a waiver
of those rights. 9.5 Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended or shall be construed to create any third party
beneficiaries. 31



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea032.jpg]
9.6 Governing Law, Consent to Jurisdiction, and Venue. (a) This Agreement and
the construction thereof will be governed by the laws of the State of Delaware,
without giving effect to any choice of law provision or rule. (b) The parties
agree that any action arising under or otherwise related to this Agreement will
be brought only in United States District Court for the State of Delaware. Each
of the parties hereto agrees that a final judgment in any Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Laws. (c) Each of the parties hereto
irrevocably consents to the service of any summons and complaint and any other
process in any other Action relating to the transactions contemplated hereby, on
behalf of itself or its property, by the personal delivery of copies of such
process to such party. Nothing in this Section 9.6 shall affect the right of any
party hereto to serve legal process in any other manner permitted by Applicable
Laws. 9.7 Specific Performance and Equitable Relief. Seller and Principals
acknowledge that the Business is unique and recognize and affirm that in the
event of a breach of this Agreement by Seller or Principals, money damages may
be inadequate and Buyer may have no adequate remedy at law. Accordingly, Seller
and Principals agree that Buyer shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the
obligations of Seller and Principals hereunder not only by an Action or Actions
for Damages, but also by an Action or Actions for specific performance,
injunctive or other equitable relief, without the necessity of posting any bond
or proving any actual damage. 9.8 Assignment. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties; provided, however, that Buyer may assign
its rights, interests and obligations hereunder to any Subsidiary or Affiliate
or successor in interest of Buyer. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. 9.9 Severability. Any
provision of this Agreement which is prohibited or unenforceable under
Applicable Laws in any jurisdiction will, as to such jurisdiction, be
ineffective, but only to the extent of such prohibition or unenforceability,
without invalidating the other provisions hereof and without affecting the
validity or unenforceability of such provision in any other jurisdiction. 9.10
Expenses. Buyer shall be responsible for all costs, fees and expenses incurred
by Buyer in connection with this Agreement and the transactions contemplated
hereby. Seller and Principals shall be responsible for all costs, fees and
expenses incurred or payable by Seller or Principals in connection with this
Agreement and the transactions contemplated hereby. 9.11 Delivery by PDF. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, to the extent signed and
delivered by means of a PDF email, shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. 9.12 WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY EXPRESSLY WAIVES THE 32



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea033.jpg]
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN. [Signature
Page Follows] 33



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea034.jpg]
IN WITNESS WHEREOF, Buyer, Seller and Principals have signed this Agreement as
of the date first written above. BUYER: CVG FSE, LLC By: /s/ Patrick E. Miller
Name: Patrick E. Miller Title: President GUARANTOR: COMMERCIAL VEHICLE GROUP,
INC. By: /s/ Patrick E. Miller Name: Patrick E. Miller Title: President & Chief
Executive Officer SELLER: FIRST SOURCE ELECTRONICS, LLC By: /s/ Kevin
Popielarczyk Name: Kevin Popielarczyk Title: General Manager PRINCIPALS: /s/
Kevin Popielarczyk Kevin Popielarczyk /s/ Richard Vuoto Richard Vuoto [Signature
Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea035.jpg]
ANNEX A DEFINED TERMS “Accounts Receivable” means (i) all trade accounts
receivable and other rights to payment from customers of Seller arising from the
operation of the Business and the full benefit of all security for such accounts
or rights to payment, (ii) all other accounts receivable or notes receivable of
Seller arising from the operation of the Business and the full benefit of all
security for such accounts or notes receivable and (iii) any claim, remedy or
other right related to any of the foregoing. “Affiliate” means any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, control of a Person means the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person
whether by Contract or otherwise and, in any event and without limitation of the
previous sentence, any Person owning 10% or more of the voting securities of
another Person shall be deemed to control that Person. With respect to Seller
and Principals, “Affiliate” includes any current or former director, manager,
officer, member or shareholder of any of the foregoing or any of their
Affiliates. “Assumed Contracts” means all Contracts of Seller relating to the
Business (other than any Contract listed on Section 1.2(g) of the Disclosure
Schedule). “Business Day” means any day other than a Saturday, Sunday or any day
on which banks located in the State of Maryland are authorized or required to be
closed for the conduct of regular banking business. “Closing Date Balance Sheet”
means a balance sheet of the Business as of 11:59 p.m. Eastern Time on the
Closing Date prepared (i) from and in accordance with the books and records of
Seller, (ii) in accordance with GAAP and, to the extent in accordance with GAAP,
consistent with past practices of Seller in preparing the balance sheet included
in the latest Annual Statements, (iii) as if it were a year-end balance sheet
(including typical year-end adjustments customarily made by Seller) and (iv) in
a format consistent with the balance sheet included in the latest Annual
Statements. “Code” means the United States Internal Revenue Code of 1986, as
amended. “Controlled Group Liability” means any and all liabilities under (i)
Title IV of ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the
Code, (iv) the continuation coverage requirements of Section 601 et seq. of
ERISA and Section 4980B of the Code and the portability and nondiscrimination
requirements of Section 701 et seq. of ERISA and Section 9801 et seq. of the
Code, (v) Section 4975 of the Code and (vi) corresponding or similar provisions
of foreign laws or regulations. “Data” means any data used or held for use in
connection with the Business, including names, addresses, social security
numbers, passwords, personal identification numbers, account numbers, account
information, banking transactions and information, credit card data, customer
information, supplier information and financial information that Seller may have
or has had in its possession or control relating to any Person. “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and rulings issued thereunder. “ERISA Affiliate” means, with respect
to any entity, trade or business, any other entity, trade or business that is a
member of a group described in Section 4001(b)(1) of ERISA that includes the
first 35



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea036.jpg]
entity, trade or business, or that is or was a member of the same “controlled
group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA. “Escrow Agent” means JP Morgan Chase. “Estimated Closing Indebtedness
Amount” means the Indebtedness Amount set forth on the Closing Certificate.
“GAAP” means generally accepted accounting principles as currently promulgated
in the United States of America applied on a consistent basis throughout the
periods involved. “Governmental Authority” means any domestic, foreign or
multi-national federal, commonwealth, state, provincial, regional, municipal or
local governmental or administrative authority, including any court, tribunal,
agency, bureau, committee, board, regulatory body, administration, commission or
instrumentality constituted or appointed by any such authority. “Indebtedness
Amount” means the amount of, to the extent the following are secured by Liens on
the Purchased Assets or otherwise would prohibit or impair the transfer of the
Purchased Assets, without duplication: (i) all indebtedness or other obligations
of Seller for borrowed money, (ii) all indebtedness of Seller for the deferred
purchase price for purchases of property or services, (iii) all lease
obligations of Seller, (iv) the aggregate face amount of all outstanding letters
of credit issued on behalf of Seller; (v) all obligations of Seller arising
under acceptance facilities; (vi) all guaranties, endorsements and other
contingent obligations of Seller to purchase, to provide funds for payment, to
supply funds to invest in any other entity, or otherwise to assure a creditor
against loss; (vii) all obligations of Seller under any interest rate
protection, foreign currency exchange, or other interest or exchange rate swap
or hedging agreement or arrangement, or other derivative product; (viii) all
other obligations secured by a Lien upon any Purchased Assets; (ix) all
indebtedness referred to in clauses (i) through (viii) above of any Person other
than Seller that is guaranteed by Seller, and (x) accrued and unpaid interest
on, and prepayment premiums, penalties or similar contractual charges arising as
a result of the discharge of, any such foregoing obligation. “Knowledge of
Seller” means the knowledge of facts, matters or circumstances of the Principals
after due inquiry and diligence with respect to the matter at hand, or in the
absence of such knowledge, the knowledge that such Persons would have had after
due inquiry and diligence with respect to the matter at hand. “Lien” means, with
respect to any property or asset, any lien, charge, security interest,
encumbrance, restriction, conditional sale or other title retention agreement,
condition, reservation, right of first refusal or any other claim of any kind in
respect of such property or asset. “Ordinary Course of Business” means the
ordinary course of business of Seller in conducting the Business consistent with
past custom and practice (including with respect to quantity and frequency).
“Organizational Documents” means the articles or certificate of incorporation,
as applicable, and the bylaws or code of regulations, as applicable, of a
corporation and the articles of organization and the operating agreement of a
limited liability company. “Person” means an individual, corporation,
partnership, limited liability company, association, trust or any other entity
or organization, including a Governmental Authority. 36



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea037.jpg]
“Plans” means and includes all employee benefit plans, programs, policies,
practices, and other arrangements providing benefits to any employee or former
employee or beneficiary or dependent thereof, or to present or former directors,
consultants or agents, whether or not written, and whether covering one Person
or more than one Person, sponsored or maintained by Seller or any of its ERISA
Affiliates or to which Seller or any of its ERISA Affiliates contributes or is
obligated to contribute or under which any current or former employee, director
or agent of Seller or any of its ERISA Affiliates is entitled to any
compensation or benefits (whether or not contingent) as a result of service to
Seller or any of its ERISA Affiliates. Without limiting the generality of the
foregoing, the term “Plans” includes all employee welfare benefit plans within
the meaning of Section 3(1) of ERISA, all employee pension benefit plans within
the meaning of Section 3(2) of ERISA, all employee stock option or stock
purchase plans, bonus or incentive plans or programs, severance pay or retention
plans, policies, practices or agreements, fringe benefits, change of control
agreements and employment agreements. “Proprietary Rights” means all rights,
title and interest in the following: (i) all copyrights, in both published and
unpublished works (including data and documentation) whether registered or
unregistered and all other rights corresponding thereto, and mask works and
registrations and applications therefor; (ii) patents, patent applications and
all reissues, divisions, continuations, continuations-in-part and reexaminations
of any of the foregoing; (iii) all trade names, fictitious business names, trade
dress, registered and unregistered trademarks, service marks, and domain names,
URL addresses, design rights (including any word, symbol, product configuration,
icon, and logo) and all goodwill of the business associated therewith; (iv)
Trade Secrets; and (v) all rights to sue, recover damages, or otherwise claim
for past, present or future infringement or unauthorized use or disclosure or
breach of any Proprietary Right. “Registered Proprietary Rights” means any
Seller Proprietary Rights registered in, or the subject of any application to
register in, a federal, provincial, local and foreign jurisdiction. “Seller
Permits” means all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary or required by Applicable Law to own, lease and operate Seller’s
properties and to carry on the Business. “Seller Proprietary Rights” means all
Proprietary Rights owned by or purported to be owned by, used by or licensed by
Seller and used or held for use in the conduct of the Business. “Subsidiary”
means, with respect to any Person, any other Person, an amount of the voting
securities or other voting ownership or voting interests of which is sufficient
to elect at least a majority of its board of directors or other governing body
(or, if there are no such voting securities or interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
“Tax” means (i) any federal, state, commonwealth, local or foreign income, gross
receipts, license, escheat, commercial activity, occupancy, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs duties, capital stock, franchise, unincorporated business, profits,
withholding, social security (or similar), unemployment, disability, workers’
compensation, real property, personal property, ad valorem, sales, use,
transfer, registration, value added, alternative or add-on minimum, accumulated
earnings, personal holding company, estimated, or other Tax of any kind
whatsoever, whether computed on a separate, consolidated or combined basis, or
in any other manner, including any interest, penalty, or addition thereto,
whether disputed or not; and (ii) any obligations to indemnify or otherwise
assume or succeed to the Tax liability of any other Person. 37



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea038.jpg]
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof. “Trade Secrets” means
all trade secrets as defined in the Uniform Trade Secrets Act or under
corresponding state statutory or common law. “Working Capital Amount” means, in
relation to the items presented in the financial statements of the Business, the
dollar amount of (i) current assets included in the Purchased Assets minus (ii)
the value of the current liabilities, in each case as such items would be
reflected on a balance sheet of Seller using, those general ledger accounts set
forth in Exhibit 2.6. Cross References to Defined Terms. The following terms, as
used herein, have the following meanings: Accountant
......................................................... 8 Indebtedness
Adjustment ................................... 7 Action
............................................................... 14 Indemnifiable
Claim ........................................ 26 Additional Documents
..................................... 25 Indemnifiable Claims
...................................... 26 Agreement
.......................................................... 1 Indemnified Party
............................................ 28 Annual Statements
........................................... 11 Indemnifying Party
.......................................... 28 Applicable Laws
.............................................. 12 Inventory
............................................................ 1 Assignment and
Assumption Agreement ........... 3 Latest Balance Sheet
........................................ 11 Assumed Liabilities
........................................... 3 Major Customer
............................................... 16 Business
............................................................. 1 Major Supplier
................................................. 16 Buyer
.................................................................. 1 Material
Adverse Effect ................................... 10 Buyer
Group..................................................... 20 Milestone Event
................................................. 5 Buyer Indemnified Party
.................................. 26 Milestone Payment
............................................ 5 Cap
................................................................... 27
Multiemployer Plan ......................................... 15 Claim Notice
.............................................. 28, 29 Multiple Employer Plan
................................... 15 Closing
............................................................... 3 Non-Assignable
Contracts ................................. 4 Closing Certificate
............................................. 7 Non-Competition Agreements
........................... 4 Closing
Date....................................................... 3
Notice................................................................. 8
Closing Payment ................................................ 5 Order
.................................................................. 9 Closing
Statement .............................................. 7 Principals
........................................................... 1 Competitive
Products and Services.................. 19 Purchase Price
.................................................... 5 Confidential Information
................................. 20 Purchased Assets
............................................... 1 Contract
............................................................ 15 Qualified Plan
.................................................. 14 Damages
........................................................... 26 Resolution Period
.............................................. 8 Disclosure Schedule
........................................... 9 Restricted Parties
............................................. 19 Escrow Account
................................................. 5 Restricted Party
................................................ 19 Escrow Agreement
............................................. 4 Restricted Period
.............................................. 19 Escrow Amount
................................................. 5 Seller
.................................................................. 1 Excluded
Assets ................................................. 2 Seller Indemnified
Party .................................. 26 Excluded Liabilities
........................................... 3 Threshold
......................................................... 27 Final Closing
Statement ..................................... 7 Transfer Taxes
................................................. 20 38



--------------------------------------------------------------------------------



 